TABLE OF CONTENTS



EXHIBIT 10.2











WTH FUNDING LIMITED PARTNERSHIP
FOURTH AMENDED AND RESTATED LIMITED
PARTNERSHIP AGREEMENT








AVISCAR INC.

- and -

BUDGETCAR INC.

- and -

STARS TRUST

- and -

BAY STREET FUNDING TRUST













 
April 20, 2005
 

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-i-

TABLE OF CONTENTS

              ARTICLE 1
DEFINITIONS

 
           
1.1
  Definitions     2  
1.2
  Other Rules of Interpretation     16  
1.3
  Strict Performance of Covenants     17  
1.4
  Non-Business Days     17  
1.5
  Governing Law     17  
1.6
  Time of Essence     17  
1.7
  Currency     17  
1.8
  Entire Agreement     17  
1.9
  Schedules     18  
1.10
  Joint and Several Liability     18  
1.11
  One Voice Rule     18  
1.12
  Limited Partners     18  
 
            ARTICLE 2
CONTINUANCE OF PARTNERSHIP AND RELATIONSHIP BETWEEN PARTNERS

 
           
2.1
  Continuance     18  
2.2
  Name     19  
2.3
  Business of Partnership     19  
2.4
  Principal Place of Business     19  
2.5
  Fiscal Period     19  
2.6
  Title to Partnership Assets     19  
2.7
  Representation and Warranties of General Partners     19  
2.8
  Covenants of General Partners     22  
2.9
  Representations and Warranties of Limited Partners     23  
2.10
  Covenants of Limited Partners re Liquidity Agreements     24  
2.11
  Limitations of Authority of Limited Partners     24  
2.12
  Power of Attorney     24  
2.13
  Unlimited Liability of General Partners     25  
2.14
  Limited Liability of Limited Partners     25  
2.15
  Other Activities of Limited Partners     25  
2.16
  Compliance with Applicable Laws     25  
2.17
  Additional Covenants of the Limited Partners     25  
2.18
  Survival of Representations, Warranties and Covenants     26  
 
            ARTICLE 3
CAPITAL CONTRIBUTIONS, HEDGING AND CAPITAL ACCOUNTS

 
           
3.1
  Initial Capital Contributions     26  
3.2
  Capital Contributions on January  8, 1998     26  
3.3
  Additional Capital Contributions     26  
3.4
  Hedging Transactions     28  
3.5
  Capital Accounts     29  

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-ii-

             
3.6
  Capital Commitments to Be Ongoing     29  
3.7
  No Interest Payable on Accounts     30  
3.8
  Negative Balance of Capital or in Capital Accounts     30  
3.9
  Licensee Vehicles     30  
 
            ARTICLE 4
CASH MANAGEMENT, DISTRIBUTIONS AND INCOME ALLOCATIONS

 
           
4.1
  Estimation Report     30  
4.2
  Payout Report     30  
4.3
  Settlement Report, Estimates and Determinations     30  
4.4
  Collections of Rental Revenues     31  
4.5
  Prepayments     31  
4.6
  Rental Account     32  
4.7
  Vehicle Account     33  
4.8
  VAT Account     35  
4.9
  Eligible Investments     36  
4.10
  Periodic Allocation of Net Income     36  
4.11
  Periodic Allocation of Net Loss     37  
4.12
  Fiscal Period Allocation of Net Income or Net Loss     37  
4.13
  Allocation of Taxable Income     38  
4.14
  Allocation of Tax Loss     38  
4.15
  Certain Funds to be Held in Trust     39  
 
            ARTICLE 5
BUSINESS AND OPERATIONS OF THE PARTNERSHIP

 
           
5.1
  Authority of the General Partners     39  
5.2
  Powers and Duties of General Partners     39  
5.3
  Restrictions on Operations and Activities     42  
5.4
  Program Negotiation Vehicles     42  
5.5
  Commingling of Partnership Assets     43  
5.6
  Fees of the General Partners     44  
5.7
  Written-Off or Salvage Partnership Vehicles     44  
 
            ARTICLE 6
BOOKS AND RECORDS AND PROVISION OF INFORMATION

 
           
6.1
  Books of Account     44  
6.2
  Annual Report and Income Tax Information     44  
6.3
  Fleet Reports     45  
6.4
  Financial Reports of the Partnership     45  
6.5
  Financial Reports of the General Partners and CCRG Canada ULC     45  
6.6
  Repurchase Agreements     45  

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-iii-

              ARTICLE 7
PARTNERSHIP GOVERNANCE

 
           
7.1
  Powers Exercisable by the Limited Partners     45  
7.2
  Amendment to Partnership Agreement     46  
7.3
  Assignment of Partnership  Interests     46  
 
            ARTICLE 8
TRIGGER EVENTS AND DURATION OF PARTNERSHIP

 
           
8.1
  Trigger Events     46  
8.2
  Effect of a Trigger Event     48  
8.3
  Additional General Partner     49  
8.4
  Certain Purchase Rights     50  
8.5
  Distribution of Amounts in Accounts Upon Trigger Event     52  
8.6
  Negative Balance in Capital Account of General Partners     54  
8.7
  Return of Capital     54  
8.8
  Dissolution of Partnership     54  
8.9
  Liquidation of the Partnership's Assets     54  
8.10
  Termination of this Agreement     54  
 
            ARTICLE 9
INDEMNIFICATION

 
           
9.1
  Indemnification by the General Partners     54  
9.2
  Notification of Potential Liability     55  
9.3
  Litigation     55  
9.4
  Tax Indemnity     56  
9.5
  Tax Credit     56  
9.6
  Survival     57  
9.7
  Change in Circumstances     57  
 
            ARTICLE 10
GENERAL

 
           
10.1
  Amendments and Waivers     58  
10.2
  Further Assurances     58  
10.3
  No Waiver; Remedies Cumulative     58  
10.4
  Notices     58  
10.5
  Limited Partner Not a General Partner     61  
10.6
  Limitation of Liability and Capacity     61  
10.7
  Counterparts     61  
10.8
  Binding Effect     62  



 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



WTH FUNDING LIMITED PARTNERSHIP

FOURTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

THIS AGREEMENT made as of the 20th day of April, 2005.

B E T W E E N:

AVISCAR INC.,
a corporation incorporated under the laws of Canada,

(hereinafter called the “Avis General Partner”),

- and -

BUDGETCAR INC.,
a corporation existing under the laws of Canada,

(hereinafter called the “Budget General Partner”, and collectively with the Avis
General Partner, the “General Partners”),

- and -

BNY TRUST COMPANY OF CANADA,
a trust company incorporated under the laws of Canada and registered to carry on
the business of a trust company in each of the provinces of Canada, in its
capacity as trustee of STARS TRUST, a trust established under the laws of the
Province of Ontario,

(hereinafter called the “STARS Limited Partner”),

- and -

MONTREAL TRUST COMPANY OF CANADA, a trust company incorporated under the laws of
Canada and registered to carry on the business of a trust company in each of the
provinces in Canada, in its capacity as trustee of BAY STREET FUNDING TRUST, a
trust established under the laws of the Province of Ontario,

(hereinafter called the “Bay Street Limited Partner”, and collectively with the
STARS Limited Partner, the “Limited Partners”).

WHEREAS the Avis General Partner and The Trust Company of Bank of Montreal
(predecessor trustee of STARS Trust) entered into a limited partnership (the
“Partnership”) under the name “WTH Funding Limited Partnership” pursuant to a
Limited Partnership Agreement dated June 5, 1997, as amended by amending
agreements dated March 30, 1998, May 31, 1999 and July 7, 2000, as amended and
restated by an amended and restated limited partnership agreement dated
November 28, 2001, as further amended by an amending agreement dated
November 26, 2002, as further amended and restated by a second amended and
restated limited partnership agreement dated August 5, 2003, as amended by an
amending agreement dated May 31, 2004, as further amended and restated by a
third amended and restated limited partnership agreement dated November 30, 2004
(as amended and restated, the “Original Agreement”) to carry on a business for
profit; namely, the ownership and rental, as lessor, of Vehicles on the terms
hereinafter set forth;

AND WHEREAS the General Partners and the STARS Limited Partner have agreed that
Bay Street Limited Partner will become an additional limited partner of the
Partnership and to further amend and restate the Original Agreement on the terms
and conditions set out herein;



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-2-

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the respective
covenants and agreements hereinafter contained, the parties hereto covenant and
agree as follows:



ARTICLE 1
DEFINITIONS





1.1   
         Definitions

For all purposes of this Agreement, except as otherwise expressly provided
herein or unless the context otherwise requires, the following terms have the
following meanings:

“Accumulation Date” means:



  (a)  
in respect of the Series 2003-1 Bonds, March 20, 2006 unless the STARS Limited
Partner and the General Partners agree that they do not wish the Accumulation
Date for the Series 2003-1 Bonds to occur on such date, in which case the
Accumulation Date for the Series 2003-1 Bonds shall be such date after March 20,
2006 as the STARS Limited Partner and the General Partners designate in writing
as the “Accumulation Date” for the Series 2003-1 Bonds; and
    (b)  
in respect of any other series of Bonds, the date specified as the “Accumulation
Date” in the series supplement to the trust indenture pursuant to which such
series of Bonds is issued;

“Act” means the Limited Partnerships Act (Ontario);

“Additional Amount” has the meaning ascribed thereto in Section 9.7(c);

“Additional General Partner” has the meaning ascribed thereto in Section 8.3(a);

“Affiliate” means, when used with reference to a specified Person, any Person
who directly or indirectly controls or is controlled by or is under common
control with the specified Person and for these purposes “control” means the
right to elect a majority of the board of directors of a Person that is a
corporation or the governing authority of a Person that is not a corporation,
whether through the ownership of voting securities or by contract or otherwise;

“Agreement” means this Agreement of limited partnership, including the Schedules
hereto, as it exists at the date hereof and as it may from time to time be
supplemented or amended as herein provided;

“Alternate Rate” means, for the Bay Street Limited Partner and any Remittance
Period during which any Portion of the Bay Street Limited Partner’s Funded
Amount is being funded under its Liquidity Agreement, an interest rate per annum
specified as the Alternate Rate in the letter agreement dated the date hereof
between the Avis General Partner and the Bay Street Securitization Agent;

“Amortized Avis Taxable Amount” means, initially, nil and, subsequently, the sum
of the amounts determined pursuant to Subsection 4.13(b)(ii) and part B of
Subsection 4.14(b) for all prior Fiscal Periods until such time (the “Class 16
Date") as such sum is greater than 98% of the Avis Taxable Adjustment at which
time the Amortized Avis Taxable Amount shall mean the Avis Taxable Adjustment;

“Annual Notional Return” in respect of a General Partner, means an amount equal
to the sum of the Notional Returns for each of the Settlement Periods in the
related Fiscal Period for such General Partner;

“Annual Relative Revenue Contribution” for any Fiscal Period and for any General
Partner means the proportion of the sum of Rental Revenues generated through the
operations of such General Partner on behalf of the Partnership for all of the
Settlement Periods in the related Fiscal Period over the total aggregate Rental
Revenues for all of the Settlement Periods in the related Fiscal Period;

“Applicable Law” means all statutes, laws, by-laws, regulations, ordinances,
orders and rules and requirements of government or other public authorities
having jurisdiction, and all amendments thereto, at any time and from time to
time in force;



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-3-

“Applicable Yield Rate” means for the Bay Street Limited Partner’s Funded Amount
and any Remittance Period, (a) with respect to any Portion of the Bay Street
Limited Partner’s Funded Amount outstanding during such Remittance Period that
is funded through the issuance of Notes of the Bay Street Limited Partner, the
Commercial Paper Rate for such Remittance Period, and (b) with respect to any
Portion of Bay Street Limited Partner’s Funded Amount outstanding during such
Remittance Period that is funded under its Liquidity Agreement, the Alternate
Rate for such Remittance Period;

“Approved Dealers” means Vehicle dealers to whom Manufacturers sell new Vehicles
for resale;

“Assignment and Assumption Agreement” means the assignment and assumption
agreement entered into by the Avis General Partner and the Partnership on
January 8, 1998 pursuant to which the Avis General Partner sold, assigned and
transferred to the Partnership, and the Partnership purchased from the Avis
General Partner, the Purchased Assets (as defined therein);

“Auditors” means Deloitte & Touche, Chartered Accountants or any other national
firm of chartered accountants of recognized standing appointed by the General
Partners as auditor for the Partnership for the time being, whether or not such
firm of chartered accountants is regularly retained by a General Partner;

“Available Aggregate Call Amount” means the aggregate of the Available Call
Amounts for each Limited Partner;

“Available Call Amount” means, in respect of a Limited Partner, the amount by
which (a) the sum of $350,000,000 and the aggregate Principal Amount of Bonds
issued by such Limited Partner outstanding at such time exceeds (b) the balance
of the Limited Partner’s Capital Account of such Limited Partner at such time;
provided that on and after the occurrence of a Funding Termination Event for
such Limited Partner, the Available Call Amount for such Limited Partner shall
be deemed to be zero;

“Avis or Budget System Member” means a licensee of the General Partners or one
of the Affiliates of the General Partners authorized to operate its own rental
vehicle business in Canada under the “Avis” or “Budget” name;

“Avis GP Adjustment” has the meaning ascribed thereto in Section 4.13(b);

“Avis Taxable Adjustment” means an amount equal to the aggregate net book value
under Canadian GAAP of the Vehicles owned by the Partnership less the aggregate
of the undepreciated capital cost (as defined in subsection 13(21) of the Income
Tax Act (Canada)), determined as if the Fiscal Period ended on the day
immediately preceding the day that Budget became a General Partner of the
Partnership and on the assumption that the maximum capital cost allowance has
been claimed, of each class of Vehicles of the Partnership all as determined on
the date immediately preceding the date that the Budget General Partner became a
General Partner of the Partnership;

“Bay Street Securitization Agent” means Scotia Capital Inc.;

“Best” means A.M. Best Company, Inc.;

“BMO” means Bank of Montreal and its successors and assigns;

“Bond Accumulation Amount” means:



  (a)  
in respect of the Series 2003-1 Bonds, the Principal Amount for the
Series 2003-1 Bonds divided by 4 or, if the STARS Limited Partner and the
General Partners have designated the Accumulation Date for the Series 2003-1
Bonds to be a date after March 20, 2006, by such number of Remittance Dates in
the period commencing after such date until and including the Expected Final
Payment Date (as such term is defined in the series supplement to the trust
indenture pursuant to which the Series 2003-1 Bonds are issued); and
    (b)  
in respect of any other series of Bonds with an Accumulation Date, the amount
specified as the “Bond Accumulation Amount” in the series supplement to the
trust indenture pursuant to which such series of Bonds is issued;



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-4-

“Bond Interest Amount” means, (a) in respect of each series of Bonds with an
Accumulation Date and which are outstanding during a Remittance Period, the
amount of accrued and unpaid interest outstanding on such series of Bonds in
respect of such Remittance Period, provided that if the next occurring Interest
Payment Date is in the immediately following Remittance Period, the “Bond
Interest Amount” for such series of Bonds shall be equal to the amount of the
accrued and unpaid interest on such series of Bonds for such Remittance Period
less the Interest Earned Amount for such series of Bonds for the period since
the previously occurring Interest Payment Date or in the case of the first
Interest Payment Date for such series of Bonds, for the period since the date of
issue of such series of Bonds and (b) in respect of each series of Bonds with a
Controlled Amortization Date and which are outstanding during a Remittance
Period, the amount of accrued and unpaid interest outstanding on such series of
Bonds in respect of such Remittance Period;

“Bond Interest Earned Amount” means, in respect of each series of Bonds, the
aggregate net investment income (net of investment losses) earned by the
relevant Limited Partner on the aggregate Bond Payment Amount for such series of
Bonds received by it pursuant to Section 4.7(b)(iv) after the Accumulation Date
for such series of Bonds;

“Bond Outstanding Amount” means, in respect of each series of Bonds, the amount
obtained when the aggregate amounts paid to the relevant Limited Partner
pursuant to Section 4.7(b)(iv) in respect of the Bond Payment Amount for such
series of Bonds is subtracted from the Principal Amount for such series of
Bonds;

“Bond Payment Amount” means, (a) in respect of each series of Bonds with an
Accumulation Date, (i) on any Remittance Date other than the Expected Final
Payment Date for such series of Bonds an amount equal to the sum of the Bond
Accumulation Amount for such series of Bonds for such Remittance Date plus any
existing Deficit Bond Accumulation Amount for such series of Bonds, and (ii) on
the Remittance Date occurring on the Expected Final Payment Date for such series
of Bonds, the amount referred to in (i) above less the Bond Interest Earned
Amount for such series of Bonds and (b) in respect of each series of Bonds with
a Controlled Amortization Date, the aggregate of the Controlled Amortization
Amount for such series of Bonds and any existing Deficit Controlled Amortization
Amount for such series of Bonds for each Remittance Date after such Controlled
Amortization Date;

“Bonds” means any series of bonds (which, for greater certainty, shall not
include Notes or funding under a Liquidity Agreement) issued by a Limited
Partner to fund portions of such Limited Partner’s capital contributions from
time to time;

“Business Day” means any day other than a Saturday, a Sunday and a day when
chartered banks are not open for business in Toronto, Ontario;

“Canadian GAAP” means Canadian generally accepted accounting principles
applicable to the undertaking of the Partnership or the General Partners, as the
case may be, applied on a basis consistent with prior periods;

“Capital Accounts” means, collectively, the General Partner’s Capital Account
for each General Partner and the Limited Partner’s Capital Account for each
Limited Partner;

“Capital Call” has the meaning ascribed thereto in Section 3.3(a);

“Capital Call Notice” has the meaning ascribed thereto in Section 3.3(a);

“Chrysler” means DaimlerChrysler Canada Ltd. and its Canadian Affiliates;

“Class 16 Date” has the meaning ascribed thereto in the definition of Amortized
Avis Taxable Amount;

“Commercial Paper Rate” means, for the Bay Street Limited Partner and any
Remittance Period during which any Portion of the Bay Street Limited Partner’s
Funded Amount is being funded with the proceeds of Notes of the Bay Street
Limited Partner, the rate per annum (expressed as a percentage and an interest
yield equivalent and calculated on the basis of a 365-day year and the actual
days elapsed) equal to the weighted average of the interest rates or discount
rates (converted to interest bearing equivalent rates per annum) paid or payable
by the Bay Street Limited Partner in respect of Notes of the Bay Street Limited
Partner outstanding during such Remittance Period that are allocated, in whole
or in part, by the Bay Street Limited Partner to fund or maintain such Portion
of the Bay Street Limited Partner’s Funded Amount during such



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-5-

Remittance Period, in each case, rounded to the nearest one hundredth of one
percent (with 0.005 per cent being rounded upward), as determined by the Bay
Street Limited Partner and reported to the Avis General Partner;

“Contract” means any agreement, indenture, contract, lease, deed of trust,
licence, option, instrument or other commitment whether written or oral;

“Controlled Amortization Amount” means, in respect of any series of Bonds with a
Controlled Amortization Date, the amount specified as the “Controlled
Amortization Amount” in the series supplement to the trust indenture pursuant to
which such series of Bonds is issued;

“Controlled Amortization Date” means, in respect of any series of Bonds with a
Controlled Amortization Date, the date specified as the “Controlled Amortization
Date” in the series supplement to the trust indenture pursuant to which such
series of Bonds is issued;

“Current Book Value” means, in respect of a Partnership Vehicle at any time, its
Original Book Value less accumulated Depreciation at such time;

“DBRS” means Dominion Bond Rating Service Limited;

“Declaration” means the declaration of partnership filed and recorded in respect
of the Partnership pursuant to the Act;

“Deficit Bond Accumulation Amount” means, in respect of each series of Bonds
with an Accumulation Date, (a) on the first Remittance Date after the
Accumulation Date for such series of Bonds, the excess, if any, of the Bond
Accumulation Amount for such series of Bonds payable on such Remittance Date
over the amount paid to the relevant Limited Partner pursuant to
Section 4.7(b)(iv) on such Remittance Date in respect of such series of Bonds,
and (b) on each subsequent Remittance Date after the Accumulation Date for such
series of Bonds, the excess, if any, of the Bond Accumulation Amount for such
series of Bonds payable on such Remittance Date plus any then existing Deficit
Bond Accumulation Amount for such series of Bonds, over the amount paid to the
relevant Limited Partner pursuant to Section 4.7(b)(iv) on such Remittance Date
in respect of such series of Bonds;

“Deficit Controlled Amortization Amount” means, in respect of each series of
Bonds with a Controlled Amortization Date, (a) on the first Remittance Date
after the Controlled Amortization Date for such series of Bonds, the excess, if
any, of the Controlled Amortization Amount for such series of Bonds payable on
such Remittance Date over the amount paid to the relevant Limited Partner
pursuant to Section 4.7(b)(iv) on such Remittance Date in respect of such series
of Bonds, and (b) on each subsequent Remittance Date after the Controlled
Amortization Date for such series of Bonds, the excess, if any, of the
Controlled Amortization Amount for such series of Bonds payable on such
Remittance Date plus any then existing Deficit Controlled Amortization Amount
for such series of Bonds, over the amount paid to the relevant Limited Partner
pursuant to Section 4.7(b)(iv) on such Remittance Date in respect of such series
of Bonds;

“Depreciation” means, when used in reference to a Partnership Program Vehicle,
the daily depreciation charge set forth by an Eligible Manufacturer in the
applicable Repurchase Agreement, and, when used in reference to a Partnership
Non-program Vehicle, depreciation at a rate to be determined from time to time
by the General Partners in accordance with Canadian GAAP but in no event less
than 2% per month applied on a straight line basis to the Original Book Value of
such Partnership Non-program Vehicle;

“Designated Representative” has the meaning ascribed thereto in Section 1.11;

“Dollar” or “$”, in respect of all amounts referred to in this Agreement, unless
otherwise expressly stated, shall mean Canadian dollars;

“Eligible Institution” means a depositary institution which at all times (a) has
either (i) a long-term unsecured debt rating of at least AA (low) or an
equivalent rating from the Rating Agency or an equivalent rating from Moody’s
and S&P or such lower rating as the Rating Agency may approve or (ii) a
short-term rating of at least R-1 (middle) or an equivalent rating from the
Rating Agency, or a rating of P-1 from Moody’s and A-1+ from S&P or such lower
rating as the Rating Agency may approve, or (b) has its



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-6-

obligations with respect to the relevant matter guaranteed by an institution
with either of the ratings referred to in (a)(i) or (ii);

“Eligible Investments” means book-based securities, negotiable instruments or
securities maturing not later than the Business Day preceding the next
succeeding Remittance Date after such date represented by instruments in bearer
or registered form which evidence any of:



  (a)  
direct obligations of, or obligations fully guaranteed as to the timely payment
of principal and interest by, the Government of Canada;
    (b)  
direct obligations of, or obligations fully guaranteed as to the timely payment
of principal and interest by, the government of a province of Canada;
    (c)  
direct obligations of, or obligations fully guaranteed as to the timely payment
of principal and interest by banks or trust companies chartered or licensed
under the laws of Canada or any province thereof which bank or trust company has
a short-term debt rating of at least R-1 (middle) or an equivalent rating from
the Rating Agency, or a rating of P-1 from Moody’s and A-1+ from S&P;
    (d)  
commercial paper and any other securities having, at the time of the investment
or contractual commitment to invest therein, a rating of at least R-1
(middle) or an equivalent rating from the Rating Agency, or a rating of P-1 from
Moody’s and A-1+ from S&P;
    (e)  
notes issued and bankers’ acceptances accepted by, overnight repurchase
agreements with and call loans to, any bank or trust company referred to in
(c) above;
    (f)  
term deposits with an entity, the short-term debt or deposits of which have a
rating of at least R-1 (middle) or an equivalent rating from the Rating Agency,
or a rating of P-1 from Moody’s and A-1+ from S&P; and
    (g)  
any other class of investments approved in writing by the Rating Agency (other
than those set out in (a) to (f) above),

provided, however, that the aggregate amount of Eligible Investments that may be
represented by the securities of any single issuer (other than obligations of or
fully guaranteed by the Government of Canada) shall not exceed the greater of
(i) $1,000,000 and (ii) 10% of total Eligible Investments. For greater
certainty, if otherwise qualified in accordance with the foregoing clauses of
this definition, securities of a Limited Partner, a Securitization Agent, Bank
of Montreal, The Bank of Nova Scotia and any Affiliate of the foregoing are
Eligible Investments;

“Eligible Manufacturer” means any of Chrysler, Ford or GM or any additional
Manufacturer approved in writing from time to time by each Securitization Agent
and the Rating Agency (a) whose unsecured long-term debt is rated BBB or its
equivalent or higher by two or more of the Rating Agency, S&P and Moody’s, or
(b) if its unsecured long-term debt is not so rated, where a General Partner has
at its own expense obtained credit enhancement satisfactory in form, source and
amount to each Securitization Agent and the Rating Agency in respect of the
credit exposure to the Partnership represented by Repurchase Agreements with
that Manufacturer;

“Estimation Date” means, the first day of each Settlement Period, provided that
if such day is not a Business Day, the Estimation Date shall occur as the next
Business Day;

“Estimation Report” means a monthly report provided by the General Partners to
each Limited Partner substantially in the form of Schedule A;

“Estimation Reserve” means, in respect of any Settlement Period, an amount equal
to 10% of the sum of estimated Depreciation, Net Loss on Dispositions and
Funding Required Amount contained in the Estimation Report for such Settlement
Period; provided, however, that Estimation Reserve shall never be less than
zero, and, provided, further, that if for any three out of 12 consecutive
Settlement Periods the Estimation Test exceeds zero, then thereafter the
Estimation Reserve shall be equal to the product of (a) the greater of



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-7-

(i) 10% and (ii) 150% of the largest Estimation Test in the preceding 12 months
and (b) the sum of estimated Depreciation, Net Loss on Dispositions and Funding
Required Amount contained in the Estimation Report for such Settlement Period;

“Estimation Test” means, in respect of any Settlement Period, the result
(expressed as a percentage) of the following calculation (but never less than
zero):

([DS  +  LDS  – GDS]  –  A)  ÷  A,

where:

A equals (DE  +  NLDE);

DE means the estimated Depreciation contained in the Estimation Report for such
Settlement Period;

NLDE means the aggregate estimated Net Loss on Dispositions contained in the
Estimation Report for such Settlement Period;

DS means Depreciation within such Settlement Period;

LDS means Loss on Dispositions within such Settlement Period; and

GDS means Gain on Dispositions within such Settlement Period;

“ETA” means Excise Tax Act (Canada);

“Excluded Capital” means, in respect of a General Partner at any time, the
aggregate of (a) all capital contributions made or deemed to be made by such
General Partner pursuant to Section 3.3(g) prior to such time and (b) all
amounts paid by the Partnership prior to such time in respect of transfer fees,
license fees, registration fees or other similar government fees or charges and
transfer Taxes (other than VAT) in connection with the transfer of the relevant
assets pursuant to a Licensee Vehicle Assignment Agreement where the vendor
thereunder is a General Partner;

“Expenses” means the aggregate of all costs and expenses of the Partnership,
including:



  (a)  
all Organizational Expenses and expenses incurred to maintain the registrations
or qualifications of the Partnership under Applicable Law or to obtain or
maintain exemptions under such laws;
    (b)  
all applicable Taxes;
    (c)  
all costs and expenses of, or incidental to, the preparation and dispatch to
Partners of all cheques, reports, circulars, financial statements, forms and
notices, and any other documents which in the opinion of the General Partners,
acting reasonably, are necessary or desirable in connection with the business
and administration of the Partnership;
    (d)  
all costs and expenses incidental to the preparation of amendments to this
Agreement as referred to in Section 7.2;
    (e)  
any costs and expenses of litigation involving the Partnership and the amount of
any judgment or settlement paid in connection therewith, excluding, however, the
costs and expenses of litigation, judgment or settlement in which the conduct of
any General Partner is found to have violated the standard of conduct required
by Section 5.2, the costs and expenses of such litigation, judgment or
settlement being for the personal account of the General Partners;
    (f)  
reasonable audit fees of the Partnership; and
    (g)  
any other costs and expenses in connection with the administration of the
Partnership that may be authorized by this Agreement;

“Fiscal Period” means the fiscal period of the Partnership as determined in
accordance with Section 2.5;

“Fleet Report” means a report concerning the Partnership Vehicles substantially
in the form of Schedule B;



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-8-

“Ford” means Ford Motor Company of Canada, Limited and its Canadian Affiliates;

“Fuel Revenues” means all monetary receipts (other than sales, value added and
other similar Taxes collected on behalf of a governmental authority) from the
sale of fuel to customers and by customers choosing the prepaid gas option, all
in connection with the rental by such customer of a Partnership Vehicle;

“Funded Amounts” means, collectively, the General Partner’s Funded Amount for
each General Partner and the Limited Partner’s Funded Amount for each Limited
Partner;

“Funding Discount Amount” means, in respect of a Remittance Date and the related
Remittance Period:



  (a)  
in respect of the STARS Limited Partner:



  (i)  
the product of:



  (A)  
the sum of:



  (I)  
the weighted average amount of the STARS Limited Partner’s Funded Amount
(excluding any amounts funded through the issuance of Bonds) that was
outstanding during such Remittance Period;  and
    (II)  
the excess, if any of (i) the STARS Limited Partner’s Funding Discount Amount
for the preceding Remittance Date over (ii) the amount that was actually
distributed to the STARS Limited Partner in respect of such Funding Discount
Amount on such preceding Remittance Date;



  (B)  
the weighted average discount rate or interest rate at which such Notes were
issued, plus the Program Fee Rate; and
    (C)  
the ratio obtained by dividing the number of days in such Remittance Period by
365; and



  (ii)  
any amounts paid or payable by the STARS Limited Partner during or in respect of
such Remittance Period pursuant to any Hedging Transaction in respect of such
Notes less any amount paid to or owing to the STARS Limited Partner during such
Remittance Period pursuant to any Hedging Transaction in respect of such
Notes; and



  (b)  
in respect of the Bay Street Limited Partner, the sum of the following amounts:



  (i)  
for each Portion of the Bay Street Limited Partner’s Funded Amount funded
through the issuance of Notes during such Remittance Period, the product of:



  (A)  
the sum of:



  (I)  
the weighted average amount of such Portion of the Bay Street Limited Partner’s
Funded Amount that was outstanding during such Remittance Period; and
    (II)  
the excess, if any of (i) the Bay Street Limited Partner’s Funding Discount
Amount for such Portion of the Bay Street Limited Partner’s Funded Amount and
the preceding Remittance Date over (ii) the amount that was actually distributed
to the Bay Street Limited Partner in respect of such Funding Discount Amount on
such preceding Remittance Date;



  (B)  
the Applicable Yield Rate plus the Program Fee Rate for such Portion of the Bay
Street Limited Partner’s Funded Amount and such Remittance Period; and



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-9-



  (C)  
the ratio obtained by dividing the number of days in such Remittance Period by
365; and



  (ii)  
for each Portion of the Bay Street Limited Partner’s Funded Amount funded under
its Liquidity Agreement, the product of:



  (A)  
the sum of:



  (I)  
the weighted average amount of such Portion of the Bay Street Limited Partner’s
Funded Amount that was outstanding during such Remittance Period; and
    (II)  
the excess, if any of (i) the Bay Street Limited Partner’s Funding Discount
Amount for such Portion of the Bay Street Limited Partner’s Funded Amount and
the preceding Remittance Date over (ii) the amount that was actually distributed
to the Bay Street Limited Partner in respect of such Funding Discount Amount on
such preceding Remittance Date;



  (B)  
the Applicable Yield Rate plus the Program Fee Rate for such Portion of the Bay
Street Limited Partner’s Funded Amount and such Remittance Period; and
    (C)  
the ratio obtained by dividing the number of days in such Remittance Period by
365; and



  (iii)  
any amounts paid or payable by the Bay Street Limited Partner during or in
respect of such Remittance Period pursuant to any Hedging Transaction in respect
of the Limited Partner’s Funded Amount of the Bay Street Limited Partner less
any amount paid to or owing to the Bay Street Limited Partner during such
Remittance Period pursuant to any Hedging Transaction in respect of the Limited
Partner’s Funded Amount of the Bay Street Limited Partner;

“Funding Required Amount” means, in respect of a Remittance Period or a
Settlement Period, the aggregate Funding Discount Amount for all Notes or
funding under the Liquidity Agreements outstanding during such period and the
aggregate accrued interest on all series of Bonds outstanding during such
period;

“Funding Termination Event” means, in respect of a Limited Partner, the
occurrence of (a) the Normal Course Termination Date for such Limited Partner,
(b) a Liquidity Event in respect of such Limited Partner, (c) the breach of the
covenant contained in subsection 5.2(i) which breach continues for five Business
Days after a Settlement Date and provided that within 30 days of the occurrence
of such breach the General Partners at their own expense have obtained for the
benefit of the Partnership credit enhancement that is not satisfactory in form,
source and amount to the Securitization Agent for such Limited Partner and such
Securitization Agent has provided notice of such determination to the General
Partners and the other Limited Partner, or (d) a material adverse change since
the date hereof in the financial condition or operations of a General Partner or
the Partnership which, in the opinion of the Securitization Agent for such
Limited Partner, after consultation with the Rating Agency and which opinion has
been communicated in writing to the General Partners and the Limited Partners,
could reasonably be expected to result in a General Partner being unable to
satisfy its obligations hereunder, becoming a bankrupt, or seeking the
protection of Insolvency Legislation;

“Gain on Dispositions” means, for any period, the amount, if any, by which
Proceeds of Disposition received by the Partnership in such period exceed the
Current Book Value of the subject Vehicles;

“General Motors” means General Motors of Canada Limited and its Canadian
Affiliates;

“General Partner’s Capital Account” and “General Partners’ Capital Accounts”
have the meanings ascribed thereto in Section 3.5(b);



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-10-

“General Partners’ Capital Commitment” has the meaning ascribed thereto in
Section 3.3(e);

“General Partner’s Funded Amount” means, in respect of the Avis General Partner
or the Budget General Partner, as applicable, at any time, the General Partner’s
Capital Account for such General Partner at such time (calculated on the
assumption that all Net Income of the Partnership up to such time has been
allocated to the Partners at such time), minus the Excluded Capital for such
General Partner at such time, minus the amount of any capital contributed by
such General Partner pursuant to Section 4.8 prior to such time;

“Gross-Up” has the meaning ascribed thereto in Section 9.5;

“Grossed-Up Payment” has the meaning ascribed thereto in Section 9.5;

“GP Financial Statements” means the balance sheet of the Avis General Partner as
at December 31, 2004 and the statements of income, retained earnings and sources
and application of funds for the Avis General Partner for the period beginning
January 1, 2004 and ending December 31, 2004;

“GP Losses” for any Settlement Period means the aggregate of the losses
allocated pursuant to subparagraphs 4.11(a)(i) and (ii) for such Settlement
Period;

“GST” means all amounts payable pursuant to Section 165(1) of the ETA;

“HST” means all amounts payable pursuant to Section 165(2) of the ETA;

“Hedge Counterparty” means a counterparty under a Hedging Transaction;

“Hedge Payables” means all net amounts, other than Hedge Unwinding Costs,
payable by the Partnership under Hedging Transactions to Hedge Counterparties;

“Hedge Receipts” means all net amounts paid to the Partnership under Hedging
Transactions, including amounts as a result of the termination of all or a
portion of a Hedging Transaction;

“Hedge Unwinding Costs” means any net amounts required to be paid by the
Partnership, including any unwinding costs, as a result of the termination of
all or a portion of a Hedging Transaction;

“Hedging Transaction” means any rate swap transaction, basis swap, forward rate
transaction, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, letter of credit or any
other hedging transaction (including any option with respect to any of these
transactions) or any combination of such transactions;

“Indemnified Amounts” has the meaning described thereto in Section 9.1;

“Indemnified Parties” has the meaning ascribed thereto in Section 9.1;

“Insolvency Legislation” means the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada) and any other Applicable Law under
which indebtedness may be compromised;

“Interest Earned Amount” means, in respect of a series of Bonds for any period,
the aggregate net investment income (net of any investment losses) earned during
such period by the relevant Limited Partner in respect of any Bond Interest
Amount for such series of Bonds paid to such Limited Partner pursuant to
Section 4.6(c)(ii);

“Interest Funding Account” means, in respect of each series of Bonds, an account
established in the name of the Limited Partner issuing such Bonds at the
Eligible Institution determined by such Limited Partner, which account will be
separate and segregated from the other assets of such Limited Partner, shall
bear interest and which shall be designated as the “Interest Funding Account”
for such series of Bonds;

“Interest Payment Date” means, in respect of each series of Bonds, each date
specified as an “Interest Payment Date” in the series supplement to the trust
indenture pursuant to which such series of Bonds is issued;



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-11-

“Licensee Vehicle Assignment Agreement” means, where the vendor is a General
Partner, an agreement to be entered into between the Partnership and such
General Partner in the form set out in Schedule J with such modifications as may
be approved in writing by the Rating Agency, and where the vendor is an Avis or
Budget System Member, an agreement to be entered into between the Partnership
and such Avis or Budget System Member in the form set out in Schedule K, with
such modifications as may be approved by the Rating Agency;

“Licensee Vehicles” means any Vehicles owned by (a) Avis or Budget System
Members or (b) a General Partner where such Vehicles have been acquired,
directly or indirectly, by such General Partner from Avis or Budget System
Members;

“Limited Partner’s Capital Account” and “Limited Partners’ Capital Accounts”
have the meanings ascribed thereto in Section 3.5(c);

“Limited Partner’s Funded Amount” means, with respect to a Limited Partner and
at any time, the aggregate amount (without duplication) of the funds that have
been contributed by such Limited Partner to the Partnership as capital pursuant
to Sections 3.1, 3.2, 3.3, 4.7(a) and 4.8 prior to such time minus all amounts
(without duplication) distributed or paid to such Limited Partner as a return of
capital pursuant to Sections 4.7(b)(v), 4.7(b)(vi), 4.8 and 8.5(b)(vi) prior to
such time, provided that if the Limited Partner’s Funded Amount shall have been
reduced by any distribution or payment and thereafter all or a portion of such
distribution or payment is rescinded or must otherwise be returned for any
reason, such Limited Partner’s Funded Amount shall be increased by the amount of
such rescinded or returned distribution or payment, as though it had not been
made;

“Limited Partnership Interest” means, in respect of a Limited Partner, the
interest of such Limited Partner in the Partnership;

“Liquidity Agreement” means, in respect of the STARS Limited Partner, the
liquidity agreement in respect of STARS Trust dated as of June 30, 1997 between
STARS Trust, BMO and the banks and other financial institutions whose names
appear on Schedule I to such agreement, as amended, supplemented or otherwise
modified from time to time and, in respect of the Bay Street Limited Partner,
means the liquidity asset purchase agreement dated as of April 20, 2005 between
The Bank of Nova Scotia and the other banks and other financial institutions
party thereto from time to time, as liquidity purchasers, The Bank of Nova
Scotia, as liquidity agent, and the Bay Street Limited Partner, as amended,
supplemented or otherwise modified from time to time;

“Liquidity Event” means, in respect of a Limited Partner, the expiry of the
Liquidity Agreement to which such Limited Partner is a party following the
reasonable best efforts of the STARS Securitization Agent or the Bay Street
Securitization Agent, as applicable, to renegotiate that agreement and the STARS
Securitization Agent or the Bay Street Securitization Agent, as applicable,
giving notice in writing to the General Partners and the other Limited Partner
of such expiry;

“Loss on Dispositions” means, for any period, the amount, if any, by which
Proceeds of Disposition received by the Partnership in such period are less than
the Current Book Value of the subject Vehicles and, when a Vehicle is written
off as a result of theft, fire, accident or act of God and the General Partners
fail to make the additional capital contribution required by Section 5.7 in
respect thereof, the amount of the write-off;

“Manufacturer” means any of Chrysler, Ford, General Motors, Nissan, Toyota and
any additional manufacturer of Vehicles;

“Miscellaneous Add On Revenues” means all monetary receipts (other than sales,
value added and other similar Taxes collected on behalf of a governmental
authority) from customers in respect of additional products and services
relating to the renting by such customer of a Partnership Vehicle, including
such monetary receipts arising from child safety seats, ski racks, additional
driver approvals and similar products and services;

“Moody’s” means Moody’s Investors Service, Inc.;



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-12-

“Net Income” or “Net Loss” means, in respect of any period, respectively, the
net income or net loss of the Partnership in respect of such period, as
determined in accordance with Canadian GAAP;

“Net Loss on Dispositions” means, in respect of any Settlement Period, the sum
of:

(NLDP x VDP) + (NLDNP x VDNP)

where:

NLDNP means the greatest NLSPNP in the last 12 consecutive Settlement Periods;

NLDP means the greatest NLSPP in the last 12 consecutive Settlement Periods;

VDP means the number of Partnership Program Vehicles that the General Partners
estimate to be disposed of in such Settlement Period;

NLSPP means the quotient of (a) Loss on Dispositions less Gain on Dispositions
for all Partnership Program Vehicles disposed of within a Settlement Period
divided by (b) the number of Partnership Program Vehicles disposed of within
such Settlement Period, provided, however,that NLSPP shall not be less than
zero;

NLSPNP means the quotient of (a) Loss on Dispositions less Gain on Dispositions
for all Partnership Non-program Vehicles disposed of within a Settlement Period
divided by (b) the number of Partnership Non-program Vehicles disposed of within
such Settlement Period, provided, however, that NLSPNP shall not be less than
zero; and

VDNP means the number of Partnership Non-program Vehicles that the General
Partners estimate to be disposed of in such Settlement Period;

“Nissan” means Nissan Canada, Inc.;

“Normal Course Termination Date” means:



  (a)  
in respect of the STARS Limited Partner, April 30, 2010, subject to the
extension of that date until April 30, 2011 if on or before October 31, 2009 the
General Partners request an extension by notice in writing to the STARS Limited
Partner and the STARS Limited Partner on or before December 31, 2009 notifies
the General Partners in writing that it agrees to such extension; and
    (b)  
in respect of the Bay Street Limited Partner, April 30, 2010, subject to the
extension of that date until April 30, 2011 if on or before October 31, 2009 the
General Partners request an extension by notice in writing to the Bay Street
Limited Partner and the Bay Street Limited Partner on or before December 31,
2009 notifies the General Partners in writing that it agrees to such extension;

“Notes” means, (a) in respect of the STARS Limited Partner, short-term debt
obligations of the STARS Limited Partner with a maximum weighted average 42 days
until maturity, issued by the STARS Limited Partner from time to time to fund
certain of the STARS Limited Partner’s capital contributions to the Partnership
and (b) in respect of the Bay Street Limited Partner, short-term debt
obligations of the Bay Street Limited Partner, issued by the Bay Street Limited
Partner from time to time to fund certain of the Bay Street Limited Partner’s
capital contributions to the Partnership;

“Notional Return” has the meaning ascribed thereto in subparagraph 4.10(d)(i);

“One Way Fee Revenues” means all monetary receipts (other than sales, value
added and other similar Taxes collected on behalf of a governmental authority)
from customers returning a Partnership Vehicle to a rental location other than
the rental location from which such Partnership Vehicle was rented;

“Option Closing Date” has the meaning ascribed thereto in Section 8.4(c);

“Option Purchase Price” has the meaning ascribed thereto in Section 8.4(c);



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-13-

“Organizational Expenses” means all fees, costs and expenses incurred in respect
of the formation and organization of the Partnership and its registration and
qualification under Applicable Law;

“Original Book Value” means, in respect of a Partnership Vehicle, the full cash
purchase price to the Partnership of such Vehicle, without any allowance for
trade-in of a Vehicle and without deduction for cash allowances or rebates from
the relevant Manufacturer unless such cash allowances or rebates reduce the
purchase price of Vehicles under the relevant Repurchase Agreement, in which
case “Original Book Value” shall be reduced by the amount of such allowance or
rebate. For greater certainty, “full cash purchase price” does not include VAT
or any amounts paid by the Partnership in respect of transfer fees, license
fees, registration fees or other similar government fees or charges and transfer
Taxes but does include, if applicable, up to but not in excess of $300 per
Vehicle, in the case of a Partnership Program Vehicle, and $500, in the case of
a Partnership Non-program Vehicle, in aggregate for dealer mark-up, pre-delivery
inspection, air conditioning tax, weight tax, battery tax, “gas guzzler” tax and
other similar costs and taxes. Where a Partnership Vehicle has been purchased by
the Partnership from an Avis or Budget System Member or from a General Partner,
“Original Book Value” for the purposes of calculating Depreciation means the
full cash purchase price paid by the Partnership to the Avis or Budget System
Member or the relevant General Partner, as the case may be;

“Parent” means Cendant Corporation;

“Parent Guarantee” means the amended and restated guarantee dated the date
hereof made by the Parent in favour of each Limited Partner pursuant to which
the Parent guarantees certain of the General Partners’ obligations hereunder;

“Partners” means, collectively, the Avis General Partner, the Budget General
Partner, the STARS Limited Partner, the Bay Street Limited Partner and the
Additional General Partner (if any);

“Partnership” means WTH Funding Limited Partnership, a partnership organized
under the laws of the Province of Ontario as a limited partnership;

“Partnership Interest Option Notice” has the meaning ascribed thereto in
Section 8.4(c);

“Partnership Non-program Vehicle” means a Partnership Vehicle that is not a
Partnership Program Vehicle;

“Partnership Program Vehicle” means a Partnership Vehicle eligible for
repurchase under a Repurchase Agreement;

“Partnership Vehicle” means a Vehicle owned by the Partnership;

“Payout Date” means a Tranche Date for Notes issued by the STARS Limited Partner
on which the General Partners have notified each Limited Partner that some or
all of the aggregate Limited Partner’s Funded Amounts for all Limited Partners
is to be repaid in accordance with subsections 4.7(b)(v) or (vi); provided
however, (a) a Payout Date shall occur no more frequently than weekly, unless an
additional Payout Date is requested by the General Partners and approved by each
of the Limited Partners, (b) the date hereof shall be a Payout Date, (c) the
closing date for the issuance of any series of Bonds shall be a Payout Date and
(d) during any period in which the Deficit Bond Accumulation Amount or the
Deficit Controlled Amortization Amount is greater than zero, a Payout Date may
not occur;

“Payout Excess” shall have the meaning ascribed thereto in Section 3.3(f);

“Payout Report” means a report substantially in the form of Schedule C provided
by the General Partners to each Limited Partner pursuant to Section 4.2;

“Payout Reporting Date” means, in respect of a Payout Date, the day which is two
Business Days prior to such Payout Date;

“Person” includes an individual, corporation, partnership, joint venture,
association, syndicate, trust, unincorporated organization or other entity or
any trustee, executor, administrator or other legal representative;

“PNV Excess” has the meaning ascribed thereto in Section 5.4(d);



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-14-

“Portion of the Bay Street Limited Partner’s Funded Amount” means, each portion
of the aggregate of the Bay Street Limited Partner’s Funded Amount comprising or
invested in its Limited Partner’s Capital Account, which portions shall equal,
in the aggregate, the then outstanding Funded Amount for the Bay Street Limited
Partner, and each portion of which and the amount thereof which shall be
determined by reference to its source of funding through the issuance of the Bay
Street Limited Partner’s Notes or under the Liquidity Agreement for the Bay
Street Limited Partner;

“Principal Amount” means, in respect of each series of Bonds, the aggregate
initial principal amount outstanding under such series of Bonds;

“Principal Funding Account” means, in respect of each series of Bonds, an
account established in the name of the Limited Partner issuing such Bonds at the
Eligible Institution determined by such Limited Partner, which account will be
separate and segregated from the other assets of such Limited Partner, shall
bear interest and which shall be designated as the “Principal Funding Account”
for such series of Bonds;

“Proceeds of Disposition” means the cash or other monetary consideration
received by the Partnership from the sale of Partnership Vehicles, including
from insurance in respect of Partnership Vehicles written off by the Partnership
as a result of theft, fire, accident or act of God;

“Program Fee Rate” means, (a) in respect of any Notes issued by the STARS
Limited Partner, the rate specified as such in the letter agreement dated the
date hereof between the Avis General Partner and the STARS Securitization Agent
and, (b) in respect of the Bay Street Limited Partner and any Portion of the Bay
Street Limited Partner’s Funded Amount, the rate specified as the Program Fee
Rate for the Bay Street Limited Partner in the letter agreement dated the date
hereof between the Avis General Partner and the Bay Street Securitization Agent;

“Program Negotiation Vehicles” has the meaning ascribed thereto in
Section 5.4(a);

“Purchase Right” has the meaning ascribed thereto in Section 8.4(c);

“Purchased Assets” shall have the meaning ascribed thereto in the Assignment and
Assumption Agreement;

“QST” means all amounts payable pursuant to an act respecting Quebec Sales Tax;

“Qualified PMSI” means a purchase money security interest (“PMSI”) in a
Partnership Vehicle granted by the Partnership to, or reserved by, an Approved
Dealer or Manufacturer (a “holder") under terms that the PMSI will expire
automatically upon payment by the Partnership to the holder of the full cash
purchase price of the Vehicle, which payment must be made according to the
agreement under which the PMSI arises within 30 days of the date when the PMSI
arose;

“Rating Agency” means Dominion Bond Rating Service Limited and its successors
and, at any particular time after the date hereof, may include any other
nationally recognized credit rating agency or agencies then authorized by the
STARS Securitization Agent or the Bay Street Securitization Agent to rate
securities issued by the relevant Limited Partner;

“Relative Revenue Contribution” for any Settlement Period and for any General
Partner means the proportion of Rental Revenues generated through the operations
of such General Partner on behalf of the Partnership for such Settlement Period
over the total aggregate Rental Revenues for such Settlement Period;

“Remittance Date” means the 20th day of each calendar month, provided if such
day is not a Business Day, the Remittance Date shall occur on the next Business
Day;

“Remittance Period” means the period beginning on a Remittance Date and ending
on the day prior to the next occurring Remittance Date, provided that the first
Remittance Period after the amendment and restatement contemplated herein will
begin on the date hereof and end on the day prior to the next occurring
Remittance Date; for any Remittance Date, the “related Remittance Period” is the
Remittance Period ending on the day immediately prior to such Remittance Date;

“Rental Account” has the meaning ascribed thereto in Section 4.6(a);



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-15-

“Rental Account Prepaid Amount” has the meaning ascribed thereto in Section 4.5;

“Rental Revenues” means all monetary receipts (other than sales, value added and
other similar Taxes collected on behalf of a governmental authority) received
after January 1998 from time and kilometre charges for the rental of
Partnership Vehicles, all Fuel Revenues, all Miscellaneous Add On Revenues and
all One Way Fee Revenues, as provided for in the relevant Vehicle Rental
Agreements, whether in the form of remittances from credit card or debit card
issuers, cash payments, bank drafts, cheques, wire transfers or otherwise;

“Repurchase Agreements” means any agreements entered into between the
Partnership and Eligible Manufacturers or Approved Dealers or assigned to the
Partnership pursuant to which such Eligible Manufacturers or Approved Dealers
will be obligated to purchase Partnership Vehicles from the Partnership which
have been approved in writing by the Rating Agency;

“Securitization Agents” means, collectively, the Bay Street Securitization Agent
and the STARS Securitization Agent, and “Securitization Agent” means either one
of them;

“S&P” means Standard & Poors Ratings Group;

“Selling Limited Partner” has the meaning ascribed thereto in Section 8.4(c);

“Servicer” has the meaning ascribed thereto in Section 8.3(e);

“Settlement Date” means the second Business Day prior to the Remittance Date;

“Settlement Period” in respect of any Settlement Date, means the most recently
completed calendar month prior to such Settlement Date;

“Settlement Report” means a monthly report substantially in the form of
Schedule D provided by the General Partners to each Limited Partner pursuant to
Section 4.3;

“STARS Securitization Agent” means BMO Nesbitt Burns Inc.;

“Successor Corporation” has the meaning ascribed thereto in Section 2.8(c);

“Tax” or “Taxes” includes all present and future taxes, surtaxes, duties,
levies, imposts, rates, fees, assessments, withholdings and other charges of any
nature (including income, corporate, capital (including large corporations), net
worth, sales, consumption, use, transfer, goods and services, value-added,
stamp, registration, franchise, withholding, payroll, employment, health,
education, excise, business, school, property, occupation, customs, anti-dumping
and countervailing taxes, surtaxes, duties, levies, imposts, rates, fees,
assessments, withholdings and other charges) imposed by any national, federal,
provincial, territorial, state, colonial, municipal, local, foreign or other
governmental authority, together with any penalties, fines, interest or other
additions on, to, in lieu of, for non-collection of or in respect of such taxes,
surtaxes, duties, levies, imposts, rates, fees, assessments, withholdings and
other charges;

“Tax Credit” has the meaning ascribed thereto in Section 9.5;

“Taxable Income” or “Tax Loss” means, in respect of any Fiscal Period,
respectively, the amount of net income or loss of the Partnership for such
period as determined by the General Partners (and reviewed by the Auditors) in
accordance with the provisions of the Income Tax Act (Canada) (including the
amount of the taxable capital gain or allowable capital loss from the
disposition of each capital property of the Partnership as determined by the
General Partners in accordance with the provisions of the Income Tax Act
(Canada));

“Temporary GP Contributions” means amounts contributed to the Partnership by a
General Partner on a temporary basis from time to time pending Capital Calls to
fund the purchase of Partnership Vehicles up to but not in excess of the
Original Book Value of such Vehicles and not required to make the aggregate
balance of the General Partners’ Capital Accounts equal in value to the General
Partners’ Capital Commitment;

“Toyota” means Toyota Canada Inc.;



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-16-

“Tranche” means an issuance of Notes by the STARS Limited Partner used to fund
the making of a Capital Call or to refund or repay any such Notes at maturity;

“Tranche Date” means the day on which a Tranche matures or otherwise becomes due
and payable; provided however, if at any time a Trigger Event has occurred, the
Tranche Date for all Tranches of Notes issued after the date of such occurrence
shall be a Remittance Date;

“Trigger Event” has the meaning ascribed thereto in Section 8.1;

“Utilization Fee” means, in respect of the STARS Limited Partner, the fee
specified as such in the letter agreement dated the date hereof between the Avis
General Partner and the STARS Securitization Agent, and in respect of the Bay
Street Limited Partner, the fee specified as such in the letter agreement dated
the date hereof between the Avis General Partner and the Bay Street
Securitization Agent;

“VAT” means, collectively, GST, HST and QST and any amounts payable under any
similar value-added Tax legislation in any jurisdiction in Canada;

“VAT Account” has the meaning ascribed thereto in Section 4.8;

“Vehicle” means an automobile, minivan, sport utility vehicle, truck, van or
service vehicle having an Original Book Value not greater than $90,000, in the
case of automobiles, minivans and sport utility vehicles and $115,000, in the
case of trucks, vans and service vehicles;

“Vehicle Account” has the meaning ascribed thereto in Section 4.7(a);

“Vehicle Account Prepaid Amount” has the meaning ascribed thereto in
Section 4.5; and

“Vehicle Rental Agreements” means the agreements pursuant to which a General
Partner, as agent for an undisclosed principal, rents Partnership Vehicles to
retail, commercial and leisure customers, substantially in the form of the
agreements used by such General Partner for such purposes prior to the date
hereof.





1.2   
         Other Rules of Interpretation

For all purposes of this Agreement, except as otherwise expressly provided
herein or unless the context otherwise requires:



  (a)  
any reference to a designated “Article”, “Section” or other subdivision or to a
“Schedule” is to the designated Article, Section or other subdivision of or
Schedule to this Agreement;
    (b)  
the words “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision of or Schedule to this Agreement;
    (c)  
the headings are for convenience of reference only and do not form part of this
Agreement and are not intended to interpret, define or limit the scope, extent
or intent of this Agreement or any provision hereof;
    (d)  
the word “including” is not to be construed to limit a general statement, term
or matter to the items set forth following such word but rather refers to all
other items or matters that could reasonably fall within the scope of such
general statement, term or matter;
    (e)  
any reference herein to a particular percentage of Partnership Vehicles is a
reference to a percentage of the aggregate Current Book Value of such Vehicles
at the relevant time and not to a percentage of the number of such Vehicles;
    (f)  
all accounting terms not otherwise defined herein have the meanings assigned to
them by, and all calculations to be made hereunder are to be made in accordance
with Canadian GAAP as it may exist from time to time;
    (g)  
any reference to a statute is a reference to such statute and to the regulations
made pursuant thereto, with all amendments made thereto and in force from time
to time, and to any statute



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-17-



     
or regulation that may be passed which have the effect of supplementing or
superseding such statute or regulations;
    (h)  
any reference to an entity is also a reference to any entity that is a successor
to such entity, provided that all restrictions on assignability and transfer set
forth herein are complied with;
    (i)  
any reference to an “approval”, “authorization” or “consent” of a party means
the written approval, written authorization or written consent of such
party; and
    (j)  
words importing the masculine gender include the feminine or neuter gender and
words in the singular include the plural, and vice versa.





1.3   
         Strict Performance of Covenants

The failure of any party to seek redress for a violation of, or to insist upon
strict performance of, any provision hereof shall not prevent a subsequent act,
which would have originally constituted a violation of such provision or any
other provision hereof, from having the effect of an original violation of such
provision or any other provision hereof.





1.4   
         Non-Business Days

Unless expressly provided otherwise, whenever payment to be made hereunder shall
be stated to be made or any action to be taken hereunder shall be stated to be
required to be taken on a day other than a Business Day, such payment shall be
made or such action shall be taken on the next succeeding Business Day and, in
the case of the payment of any monetary amount, the extension of time shall be
included for the purposes of the computation of interest, if any, thereon.





1.5   
         Governing Law

This Agreement and the application or interpretation hereof shall be governed
exclusively by its terms and by the laws of the Province of Ontario and each
Partner irrevocably attorns to the jurisdiction of the courts of the Province of
Ontario.





1.6   
         Time of Essence

Time shall be of the essence hereof.





1.7   
         Currency

Unless otherwise indicated, all dollar amounts referred to in this Agreement are
expressed in Canadian dollars, and all payments to be made under this Agreement
shall be made in such currency.





1.8   
         Entire Agreement

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether written or oral. There are
no conditions, covenants, agreements, representations, warranties or other
provisions, expressed or implied, collateral, statutory or otherwise, relating
to the subject matter hereof except as herein provided.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-18-





1.9   
         Schedules

The following are the Schedules to this Agreement:

         
Schedule A
  —   Form of Estimation Report
Schedule B
  —   Form of Fleet Report
Schedule C
  —   Form of Payout Report
Schedule D
  —   Form of Settlement Report
Schedule E
  —   Litigation
Schedule F
  —   Insurance
Schedule G
  —   Form of Capital Call
Schedule H
  —   Form of Additional General Partner Acknowledgement
Schedule I
  —   Conditions Precedent for Purchase of Licensee Vehicles
Schedule J
  —   Form of Licensee Vehicle Assignment Agreement — General Partner
Schedule K
  —   Form of Licensee Vehicle Assignment Agreement — Avis or Budget System
Member
Schedule L
  —   Budget General Partner Liabilities
Schedule M
  —   Form of Opinion for Licensee Vehicle Purchases





1.10   
         Joint and Several Liability

The obligations and liabilities of the General Partners hereunder shall be joint
and several.





1.11   
         One Voice Rule

The General Partners shall at all times jointly appoint one of them to act as
the agent and designated representative of the General Partners hereunder (the
“Designated Representative”). The General Partners hereby appoint the Avis
General Partner to be the Designated Representative. The General Partners may,
upon notice to each Limited Partner, change the Designated Representative. All
actions to be taken, documents to be executed, determinations or estimates to be
made, notices or reports to be provided or such other matters to be undertaken
by the General Partners hereunder shall be taken, executed, made, provided or
undertaken by the Designated Representative and shall be binding on the General
Partners. Each Limited Partner shall be entitled to rely on the actions,
executions, determinations, estimates, notices or reports of the Designated
Representative without further inquiry. All notices or reports to be provided by
a Limited Partner to the General Partners hereunder may be provided solely to
the Designated Representative. The General Partner who is not the Designated
Representative hereby nominates, constitutes and appoints the Designated
Representative as its agent and true and lawful attorney to act on its behalf
with full power and authority in its name, place and stead for the purposes of
this Section 1.11.





1.12   
         Limited Partners

For greater certainty, the obligations and liabilities of each Limited Partner
hereunder shall be several and no Limited Partner shall be entitled to take any
actions on behalf of the other Limited Partner.



ARTICLE 2
CONTINUANCE OF PARTNERSHIP AND RELATIONSHIP BETWEEN PARTNERS





2.1   
         Continuance

The General Partners and the Limited Partners hereby confirm the continuance of
a limited partnership under the Act. The rights, restrictions and liabilities of
the Partners shall be as provided in the Act except as herein otherwise
expressly provided.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-19-





2.2   
         Name

The name of the Partnership shall continue to be “WTH Funding Limited
Partnership” or such other name or names as the General Partners may from time
to time deem appropriate to comply with the laws of any jurisdiction in which
the Partnership may carry on business. The Partnership may use as a French
language name “Société en commandité de financement WTH”.





2.3   
         Business of Partnership

The Partnership shall carry on the business of (i) purchasing, owning and
renting Vehicles throughout Canada and (ii) selling Vehicles that it has owned
as rental Vehicles. The Partnership shall be further authorized to exercise all
powers ancillary and incidental thereto or reasonably in furtherance thereof and
not specifically excluded by the terms of this Agreement. The Partnership shall
not carry on any business not permitted by this Section 2.3.





2.4   
         Principal Place of Business

The principal place of business of the Partnership shall be 1 Convair Drive
East, Etobicoke, Ontario M9W 6Z9, or such other address within the Province of
Ontario as the General Partners, after giving not less than 30 days’ notice to
each Limited Partner, may designate.





2.5   
         Fiscal Period

The first Fiscal Period of the Partnership shall commence on December 5, 1997
and end on December 31, 1997 and thereafter each Fiscal Period shall commence on
January 1 and end on December 31 of each calendar year or such other date as
determined by the General Partners and approved by each Limited Partner, acting
reasonably. For greater certainty, a Limited Partner may refuse to approve a
change of the Fiscal Period if such change would have an adverse tax or
administrative impact on such Limited Partner.





2.6   
         Title to Partnership Assets

Title to the assets of the Partnership, whether real, personal or mixed and
whether tangible or intangible, shall be deemed to be owned by the Partnership
as an entity, and no Partner, individually or collectively, shall have any
ownership interest in such Partnership assets or any portion thereof. Title to
any or all of the assets of the Partnership shall be held in the name of the
Partnership or, in the case of Vehicles purchased by the Partnership pursuant to
Licensee Vehicle Assignment Agreements where the vendor is a General Partner or
if the holding of title by the Partnership is prohibited by Applicable Law, a
General Partner. Each of the General Partners hereby declares and warrants that
any Partnership assets for which legal title is held in the name of a General
Partner shall be held by the relevant General Partner, as agent in trust for the
Partnership for the use and benefit of the Partnership in accordance with the
provisions of this Agreement. All assets of the Partnership shall be recorded as
property of the Partnership on its books and records, irrespective of the name
in which legal title to such Partnership assets is held.





2.7   
         Representation and Warranties of General Partners

Each of the General Partners represents and warrants to each Limited Partner
that:



  (a)  
Organization. Each General Partner is a corporation validly existing under the
laws of Canada and has the corporate power to own or lease its property, to
carry on its business as now being conducted by it and to enter into this
Agreement and to perform its obligations hereunder. Each General Partner is duly
qualified as a corporation to do business in each province of Canada in which it
owns or leases any material property or conducts any material business.
    (b)  
Authorization. This Agreement has been duly authorized, executed and delivered
by each General Partner and is a legal, valid and binding obligation of such
General Partner, enforceable against such General Partner by each Limited
Partner in accordance with its



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-20-



     
terms, except as enforcement may be limited by bankruptcy, insolvency and other
laws affecting the rights of creditors generally and except that equitable
remedies may be granted only in the discretion of a court of competent
jurisdiction.
    (c)  
No Violation. The execution and delivery of this Agreement by each General
Partner and the consummation of the transactions herein provided for will not
result in the breach or violation of any of the provisions of, or constitute a
default under, or conflict with or cause the acceleration of any obligation of
such General Partner under (i) any Contract to which such General Partner is a
party or by which it is or its properties are bound, (ii) any provision of the
constating documents or by-laws or resolutions of the board of directors (or any
committee thereof) or shareholders of such General Partner, (iii) any judgment,
decree, order or award of any court, governmental body or arbitrator having
jurisdiction over such General Partner, (iv) any licence, permit, approval,
consent or authorization held by such General Partner necessary to the operation
of such General Partner’s business, or (v) any Applicable Law, which breach,
violation, default, conflict or acceleration could reasonably be expected to
have a material adverse effect on the ability of such General Partner to carry
out its obligations hereunder.
    (d)  
No Litigation, Etc. There are no actions, suits, proceedings or investigations
commenced or, to the knowledge of each General Partner after due inquiry,
contemplated or threatened against or affecting such General Partner at law or
in equity before or by any governmental department, commission, board, bureau,
court, agency, arbitrator or instrumentality, domestic or foreign, of any kind,
which in any case would prevent or hinder the consummation of the transactions
contemplated by this Agreement or which could reasonably be expected to have a
material adverse effect on the ability of such General Partner to carry out its
obligations hereunder other than as set out in Schedule E.
    (e)  
GP Financial Statements. The GP Financial Statements have been prepared in
accordance with Canadian GAAP and the GP Financial Statements present fairly and
disclose in all material respects the financial condition, assets and
liabilities of the Avis General Partner as at the respective dates of the GP
Financial Statements and the sales, earnings and results of operations for the
Avis General Partner for the respective periods covered by the relevant GP
Financial Statements. There has been no material adverse change in the results
of operations, financial position or condition of the Avis General Partner since
the date of the most recent balance sheet for the Avis General Partner forming
part of the GP Financial Statements.
    (f)  
Obligations and Liabilities. Each General Partner does not have any material
obligations or liabilities of any kind whatsoever, whether accrued, contingent
or otherwise, other than:



  (i)  
obligations or liabilities disclosed on, reflected in or provided for in the GP
Financial Statements, in the case of the Avis General Partner, or Schedule L, in
the case of the Budget General Partner; and
    (ii)  
obligations or liabilities incurred in the ordinary course of business of the
Avis General Partner since December 31, 2004, none of which has been materially
adverse to the nature of the Avis General Partner’s business, results of
operations, assets, financial position or condition.



  (g)  
Compliance with Applicable Laws. Each General Partner has conducted and is
conducting its business in compliance with all Applicable Laws of each
jurisdiction in which any material portion of its business is carried on and has
all required licences, permits, registrations and qualifications under the laws
of each such jurisdiction to carry on its business, except to the extent that
failure to so conduct its business or to have such licences, permits,
registrations or qualifications could not reasonably be expected to have a
material adverse effect on the ability of such General Partner to carry out its
obligations hereunder.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-21-



  (h)  
Business Premises. Each General Partner has provided to each Limited Partner a
list of all business premises from which such General Partner (or a franchisee
or licensee thereof which is an Avis or Budget System Member) carries on the
business of renting Vehicles and such General Partner has a valid leasehold or
fee interest in all such premises operated by such General Partner (or license
in the case of premises at certain airports) and neither such General Partner
nor the lessor, sub-lessor or licensor of such premises, as the case may be, is
in breach of any material provision of any agreement pursuant to which such
General Partner occupies any such premises.
    (i)  
Communications and Computer Systems. Each General Partner’s communications and
computer systems are adequate for the conduct of the Partnership’s business and
the use thereof by such General Partner does not infringe the rights of any
other Person.
    (j)  
No Strikes, Work Stoppages, Etc. Each General Partner is not experiencing any
strike, work stoppage, slow-down or other material interference with or
impairment of its business by labour, and, to such General Partner’s knowledge,
no such strike, work stoppage, slow-down or other material interference or
impairment is threatened. Each General Partner is not a party to or the subject
of any unfair labour practice complaint and is not a party to or the subject of
any prosecution, order or complaint relating to employment standards or human
rights before any governmental agency.
    (k)  
Insurance. The casualty loss and third party liability insurance carried by each
General Partner in respect of its business, business premises and Vehicles is as
described in Schedule F. Such insurance is provided by third party underwriters
whose claims paying ability or similar measure is rated not lower than A (low)
(or such lower rating as may be approved by the Rating Agency) or the equivalent
by as many of DBRS, S&P, Moody’s and Best’s as rate it or, if such ability or
other measure is not rated by at least one of DBRS, S&P, Moody’s and Best’s,
whose profitability ranking has the highest rating from T.R.A.C. Insurance
Services Ltd. Each General Partner self insures against the first $1,000,000 of
claims relating to third party liability and collisions, has at its own expense
made such self insurance available to the Partnership and has taken adequate
reserves in respect of such self insurance.
    (l)  
Consents and Approvals. There is no requirement to make any filing with, give
any notice to or to obtain a licence, permit, certificate, registration,
authorization, consent or approval of, any governmental or regulatory authority
as a condition to the lawful consummation of the transactions contemplated by
this Agreement, except for notifications, consents and approvals which have been
given or obtained, as the case may be. There is no requirement under any
Contract to which any General Partner is a party or by which it is bound to give
any notice to, or to obtain the consent or approval of, any party to such
Contract, relating to the consummation or transactions contemplated by this
Agreement, except for notifications, consents and approvals which have been
given or obtained, as the case may be.
    (m)  
Solvency, Etc. Each General Partner is not insolvent and has not: (i)  admitted
its inability to pay its debts generally as they become due or failed to pay its
debts generally as they become due, (ii) proposed a compromise or arrangement to
its creditors, (iii) had any petition for a receiving order or bankruptcy filed
against it, (iv) consented to have itself declared bankrupt or wound up,
(v) consented to have a receiver, liquidator or trustee appointed over any part
of its assets, (vi) had any encumbrancer take possession of any of its property,
(vii) had any execution or distress become enforceable or become levied upon any
of its property which could reasonably be expected to have a material adverse
effect on the ability of such General Partner to carry out its obligations
hereunder, or (viii) had any unsatisfied judgment outstanding against it for
more than 15 days which could reasonably be expected to have a material adverse
effect on the ability of such General Partner to carry out its obligations
hereunder.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-22-



  (n)  
Ownership and Control. Each General Partner is an indirect wholly-owned
subsidiary of, and is controlled in fact by, the Parent.
    (o)  
Residency. Each General Partner is not a “non-resident” of Canada for purposes
of the Income Tax Act (Canada).
    (p)  
VAT Registrations. The Avis General Partner is a registrant for purposes of the
ETA and the QST whose registration numbers are 105750632 and 1000099321,
respectively. The Budget General Partner is a registrant for purposes of the ETA
and the QST whose registration numbers are 88064 3820 RT0001 and 1086666192
TQ0001, respectively.
    (q)  
Full Disclosure. Neither this Agreement nor any document to be delivered by the
General Partners nor any certificate, report, statement or other document
furnished by the General Partners to a Limited Partner, the STARS Securitization
Agent, the Bay Street Securitization Agent or the Rating Agency in connection
with the negotiation of this Agreement contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which the statements were made.





2.8   
         Covenants of General Partners

Each General Partner covenants and agrees with each Limited Partner that:



  (a)  
Corporate Existence. Each General Partner shall maintain its corporate existence
in good standing.
    (b)  
Compliance with Applicable Laws. Each General Partner shall in the conduct of
the Partnership’s business comply with all Applicable Laws and obtain and
maintain in good standing all licences, permits, qualifications and approvals
from any and all governments and governmental agencies in any jurisdiction in
which it carries on business except to the extent that failure to so comply,
obtain or maintain does not materially affect the business or financial
condition of the Partnership.
    (c)  
No Reconstruction, Reorganization, Etc. Each General Partner shall not enter
into any transaction (whether by way of reconstruction, reorganization,
arrangement, consolidation, amalgamation, merger, transfer, sale, lease or
otherwise) whereby all or any material part of the undertaking, property and
assets of such General Partner would become the property of any Person other
than such General Partner or, in the case of any amalgamation involving such
General Partner, of the continuing company resulting therefrom, unless all of
the following conditions are met:



  (i)  
such other Person or continuing company is a body corporate (herein called the
“Successor Corporation”);
    (ii)  
the Successor Corporation executes, prior to or contemporaneously with the
consummation of such transaction, such agreements supplemental hereto and any
other instruments as are satisfactory to each Limited Partner, acting
reasonably, and the Rating Agency and, in the opinion of counsel to each Limited
Partner, necessary or advisable, to evidence the assumption by the Successor
Corporation of all obligations and liabilities of the Person entering into such
transaction;
    (iii)  
immediately after the consummation of such transaction, no condition or event
shall exist which constitutes or which would, after the lapse of time or the
giving of notice or both, constitute a Trigger Event hereunder;  and
    (iv)  
such transaction is upon such terms as to preserve substantially and not to
impair materially any of the rights or powers of each Limited Partner hereunder;



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-23-



     
and whenever the conditions of this clause have been duly observed and
performed, the Successor Corporation shall be entitled to all of the benefits to
which such General Partner is entitled hereunder.
    (d)  
Ownership and Control. Each General Partner shall at all times during the term
hereof be a direct or indirect wholly-owned subsidiary of, and controlled in
fact by, the Parent.
    (e)  
No Liabilities. Each General Partner shall not, without the prior written
consent of each Limited Partner and the Rating Agency, have incurred or incur
any liabilities or enter into any obligations for or on behalf of the
Partnership, other than those arising under or contemplated by this Agreement,
the Assignment and Assumption Agreement, any Licensee Vehicle Assignment
Agreements and/or any other Contract contemplated hereby or thereby or those
arising in the normal course of the business of the Partnership, provided that,
for greater certainty, this Section 2.8(e) shall not restrict in any manner
whatsoever the conduct of the business or affairs of such General Partner
unrelated to the Partnership.
    (f)  
No Defaults. Each General Partner shall promptly notify the Rating Agency and
each Securitization Agent of any defaults of which it is aware under this
Agreement, the Assignment and Assumption Agreement, any Licensee Vehicle
Assignment Agreements, the Parent Guarantee or any Repurchase Agreement.
    (g)  
Vehicle Dealer Registrations. The General Partners shall cause the Partnership
to be registered as a “vehicle dealer” under any applicable motor vehicle
dealer, highway traffic or other legislation where such registration is
reasonably determined by the General Partners to be necessary or desirable. Such
registrations are to be made promptly and, in any event, within 90 days of the
date hereof in respect of jurisdictions in which the Partnership carries on
business as of the date hereof, and within 60 days from the date on which the
Partnership commences to carry on business in respect of any other jurisdiction.





2.9   
         Representations and Warranties of Limited Partners

Each Limited Partner represents and warrants to the General Partners, on a
several basis and in respect of itself only, that:



  (a)  
Organization. Such Limited Partner is a trust validly formed and existing under
the laws of the Province of Ontario and it has the power and authority to enter
into this Agreement and to perform such Limited Partner’s obligations hereunder.
The trustee of such Limited Partner is a corporation validly existing under the
laws of Canada and is duly qualified to act as trustee of such Limited Partner.
    (b)  
Authorization. This Agreement has been duly authorized, executed and delivered
by such Limited Partner and is a legal, valid and binding obligation of such
Limited Partner, enforceable against such Limited Partner by the General
Partners in accordance with its terms, except that enforcement may be limited by
bankruptcy, insolvency and other laws affecting the rights of creditors
generally and except that equitable remedies may only be granted in the
discretion of a court of competent jurisdiction.
    (c)  
No Violation. The execution and delivery of this Agreement by such Limited
Partner and the consummation of the transactions herein provided for will not
result in the breach or violation of, or constitute a default under, or conflict
with or cause the acceleration of any obligation of such Limited Partner under
(a) the declaration of trust of such Limited Partner, (b) any Contract to which
such Limited Partner is a party or by which it is bound, (c) any judgment,
decree, order or award of any court, governmental body or arbitrator having
jurisdiction over such Limited Partner, or (d) any Applicable Law, which breach,
violation, default, conflict or acceleration could reasonably be expected to
have a material adverse effect on the ability of such Limited Partner to carry
out its obligations hereunder.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-24-



  (d)  
Consents and Approvals. There is no requirement for such Limited Partner to make
any filing with, give any notice to or obtain any licence, permit, certificate,
registration, authorization, consent or approval of, any government or
regulatory authority as a condition to the lawful consummation of the
transactions contemplated by this Agreement, except for filings, notifications,
consents and approvals which have been made, given or obtained, as the case may
be.
    (e)  
Residency. Such Limited Partner is not a “non-resident” of Canada for the
purposes of the Income Tax Act (Canada).
    (f)  
Investment Canada. Such Limited Partner is not a “non-Canadian” within the
meaning of the Investment Canada Act.





2.10   
         Covenants of Limited Partners re Liquidity Agreements

Each Limited Partner covenants and agrees to provide the General Partners with
written notice of (a) the expiry date of its Liquidity Agreement as of the date
hereof, (b) the renewal or extension of the expiry date of its Liquidity
Agreement within 10 Business Days of such renewal or extension and (c) any
failure by the liquidity agent and/or lenders or liquidity providers or
purchasers, as applicable, under its Liquidity Agreement to accept a request by
such Limited Partner to extend the current expiry date of its Liquidity
Agreement within 10 Business Days of such Limited Partner becoming aware of such
failure and, in any event, at least 150 days prior to the current expiry date of
its Liquidity Agreement.





2.11   
         Limitations of Authority of Limited Partners

The Limited Partners shall not be entitled to:



  (a)  
take part in the control of the business of the Partnership;
    (b)  
execute any document which binds or purports to bind the Partnership or any
other Partner as such;
    (c)  
purport to have the power or authority to bind the Partnership or any other
Partner as such;
    (d)  
undertake any obligation or responsibility on behalf of the Partnership;
    (e)  
bring any action for partition or sale or otherwise in connection with any
interest in any property of the Partnership, whether real or personal, or
register or permit to be filed or registered or remain undischarged, against any
property of the Partnership, any lien or charge; or
    (f)  
commence against the Partnership any proceedings under Insolvency Legislation.





2.12   
         Power of Attorney

Each Limited Partner hereby irrevocably nominates, constitutes and appoints each
of the General Partners as such Limited Partner’s agent and true and lawful
attorney to act on its behalf with full power and authority in its name, place
and stead to execute, swear to, acknowledge, deliver and record or file as and
where required:



  (a)  
the Declaration, any amendment to the Declaration and any other instrument
required to qualify, continue and keep in good standing the Partnership as a
limited partnership, or otherwise to comply with the laws of any jurisdiction in
which the Partnership may carry on business or own or lease property in order to
maintain the limited liability of the Limited Partners and to comply with the
Applicable Law of such jurisdiction;
    (b)  
any instrument, and any amendment to the Declaration, necessary to reflect any
amendment to this Agreement;



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-25-



  (c)  
any instrument required to record with any governmental or regulatory authority
the dissolution and termination of the Partnership; and
    (d)  
any instrument required in connection with any election that may be made under
fiscal legislation in any jurisdiction in which the Partnership is carrying on
business or where such Limited Partner resides.

The power of attorney granted herein is irrevocable and is a power coupled with
an interest and extends to the successors and assigns of each Limited Partner.
Each Limited Partner agrees to be bound by any representation or action made or
taken by any of the General Partners pursuant to this power of attorney and
hereby waives any and all defences which may be available to contest, negate or
disaffirm the action of the General Partners taken in good faith under this
power of attorney, provided that the General Partners do not incur any liability
on behalf of, or take any action which may result in any liability to, such
Limited Partner.





2.13   
         Unlimited Liability of General Partners

The General Partners shall have unlimited liability for the debts, liabilities
and obligations of the Partnership and the General Partners shall be jointly and
severally liable for all such debts, liabilities and obligations.





2.14   
         Limited Liability of Limited Partners

Subject to the provisions of the Act, the liability of each Limited Partner for
the debts, liabilities and obligations of the Partnership at any relevant time
shall be limited to such Limited Partner’s Capital Account at that time and any
amount paid or required at such time to be paid by such Limited Partner as
additional capital contributions to the Partnership pursuant to the terms hereof
and such Limited Partner shall not be liable for any further claims, assessments
or contributions to the Partnership.





2.15   
         Other Activities of Limited Partners

Each Limited Partner may hold an interest in any other limited partnership that
holds property and carries on a business similar to or competitive with the
business and properties of the Partnership and such Limited Partner shall not be
required to account to or shall be liable to the General Partners or the
Partnership by reason thereof; provided, however, that such Limited Partner
shall not hold a general partnership interest in any such other limited
partnership except where such Limited Partner has determined, acting reasonably,
that to do so is necessary to preserve or protect its limited partnership
interest in such other limited partnership.





2.16   
         Compliance with Applicable Laws

On request by the General Partners, each Limited Partner shall immediately
execute such certificates and other instruments necessary to comply with any
Applicable Law of any jurisdiction for the continuation and good standing of the
Partnership.





2.17   
         Additional Covenants of the Limited Partners



  (a)  
Each Limited Partner shall during the term hereof maintain its existence as a
validly constituted trust and shall remain a resident of Canada for purposes of
the Income Tax Act (Canada).
    (b)  
Neither Limited Partner shall divulge, except to its agents and employees on a
need to know basis or as required by law, the confidential business of the
General Partners or of the Partnership. Information shall not be confidential
for the purposes of this Section 2.17 if it becomes generally available to the
public from a source other than such Limited Partner or becomes known to such
Limited Partner from a source other than the General Partners or the other
Limited Partner and their representatives provided that such source, so far as
is known



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-26-



     
to such Limited Partner, is not bound by a contractual or other obligation of
confidentiality to the General Partners, the other Limited Partner or the
Partnership.





2.18   
         Survival of Representations, Warranties and Covenants

The representations, warranties and covenants contained in this Agreement and in
all certificates and documents delivered pursuant to or contemplated by this
Agreement shall survive the execution and delivery of this Agreement and shall
continue for the applicable limitation period notwithstanding the execution and
delivery of this Agreement nor any investigation made by on behalf of the Party
entitled to the benefit thereof.



ARTICLE 3
CAPITAL CONTRIBUTIONS, HEDGING AND CAPITAL ACCOUNTS





3.1   
         Initial Capital Contributions



  (a)  
The initial capital contribution of the Avis General Partner was $1.00. The
initial capital contribution of the STARS Limited Partner was $9.00.
    (b)  
The Budget General Partner made a capital contribution of $1.00 on November 30,
2004.
    (c)  
The Bay Street Limited Partner shall make a capital contribution of $128,900,000
on the date hereof. Notwithstanding any other provisions hereof, such capital
contribution by the Bay Street Limited Partner shall not be deposited into the
Vehicle Account and such capital contribution shall be distributed by the
Partnership to the STARS Limited Partner on the date hereof as a return of
capital.





3.2   
         Capital Contributions on January 8, 1998

On January 8, 1998:



  (a)  
the Avis General Partner made a capital contribution in an amount equal to 52.3%
of the fair market value of the Purchased Assets on January 8, 1998 which was
satisfied by the transfer from the Avis General Partner to the Partnership of
Purchased Assets pursuant to the Assignment and Assumption Agreement; and
    (b)  
the STARS Limited Partner made a capital contribution in an amount equal to
47.7% of the fair market value of the Purchased Assets on January 8, 1998. Such
capital contribution was made contemporaneously with the capital contribution of
the Avis General Partner referred to in Section 3.2(a) and was satisfied by the
delivery to or to the order of the Partnership of a certified cheque, bank draft
or wire transfer. The Partnership used the STARS Limited Partner’s capital
contribution to satisfy the cash portion of the purchase price of the Purchased
Assets under the Assignment and Assumption Agreement.





3.3   
         Additional Capital Contributions



  (a)  
If there does not exist a Trigger Event which is continuing, the General
Partners may call for additional capital contributions to the Partnership (a
“Capital Call”) from the Limited Partners in an amount that does not exceed the
Available Aggregate Call Amount by giving to each Limited Partner a notice in
the form of the notice contained in Schedule G hereto (a “Capital Call Notice”),
provided that no Capital Calls shall be made from a Limited Partner on or after
a Funding Termination Event in respect of such Limited Partner. If the Capital
Call is made prior to a Funding Termination Event in respect of each Limited
Partner, each Limited Partner shall be required to contribute to the Partnership
an amount equal to 50% of such Capital Call (provided that such required amount
shall not exceed the Available Call Amount for such Limited Partner). If the
Capital Call is made on or after a Funding



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-27-



     
Termination Event in respect of one of the Limited Partners, the other Limited
Partner shall be required to contribute to the Partnership an amount equal to
100% of such Capital Call (provided that such required amount shall not exceed
the Available Call Amount for such Limited Partner). If a Limited Partner fails
to contribute all or a portion of such required proportion of a Capital Call,
the other Limited Partner may, but, subject to the preceding sentence, shall not
be required to, contribute all or a portion of the amount such Limited Partner
failed to contribute. A Capital Call shall be made solely for the purposes of
(i) repaying to a General Partner any Temporary GP Contributions made by such
General Partner or to refinance the acquisition by a General Partner of all or a
portion of a Limited Partnership Interest pursuant to Section 8.4, (ii) funding
purchases of Vehicles up to but not in excess of their Original Book Value,
(iii) repaying to a General Partner a Payout Excess for such General Partner
pursuant to subsection 3.3(f) and (iv) repaying to a General Partner a PNV
Excess for such General Partner pursuant to subsection 5.4(d). Subject to
subsections 3.3(f) and 5.4(d), a Capital Call must be not less than $5,000,000
and in increments of $100,000 above that amount. A Capital Call Notice must be
delivered to each Limited Partner not later than 4:00 p.m. (Toronto time) on the
second Business Day prior to the day (which must be a Business Day) when the
additional capital contribution is to be paid. Each Limited Partner shall only
be obligated to fund its relevant proportion of a Capital Call by issuing Notes
or, in the case of the Bay Street Limited Partner, under its Liquidity
Agreement, and shall deposit the proceeds of such issuance of Notes or, in the
case of the Bay Street Limited Partner, such funding under its Liquidity
Agreement, in immediately available funds, to the Vehicle Account not later than
the close of business (Toronto time) on the date indicated in the Capital Call
Notice. For greater certainty, the proceeds of any funding under a Liquidity
Agreement that has been obtained to repay Notes of a Limited Partner shall not
be deposited to the Vehicle Account. No more than five Capital Calls can be made
in any calendar month, provided that one additional Capital Call may be made in
any calendar month if requested by the General Partners and approved by each of
the Limited Partners. A Capital Call for the purpose of repaying to a General
Partner a Payout Excess for such General Partner pursuant to subsection 3.3(f)
may only be made on a Remittance Date.
    (b)  
The balance of each Limited Partner’s Capital Account shall not at any time
exceed an amount equal to the sum of $350,000,000 plus the aggregate Principal
Amount of Bonds issued and outstanding by such Limited Partner at the time of
determination.
    (c)  
Subject to subsection 5.4(c), for each Capital Call called from the Limited
Partners, either General Partner shall make, simultaneously with the payment
from the Limited Partners, a capital contribution by way of immediately
available funds deposited to the Vehicle Account, such that, for each $1.00
called from the Limited Partners, such General Partner shall make a contribution
of (i) $0.0930 where the $1.00 called from the Partners was used to fund (A) the
purchase of Partnership Program Vehicles or (B) the repayment to such General
Partner of that portion of any Temporary GP Contribution used to fund the
purchase of Partnership Program Vehicles, and (ii) $0.1750 where the $1.00
called from the Partners was used to fund (A) the purchase of Partnership
Non-program Vehicles or (B) the repayment to such General Partner of that
portion of any Temporary GP Contribution used to fund the purchase of
Partnership Non-program Vehicles. If a General Partner would be entitled to have
repaid to it a Temporary GP Contribution or a PNV Excess at a time when such
General Partner would be obligated to make a capital contribution pursuant to
this subsection 3.3(c), such General Partner may credit its Temporary GP
Contribution or PNV Excess against the capital contribution that it would
otherwise be obligated to make.
    (d)  
Each General Partner may in its discretion, at any time, make additional capital
contributions to the Partnership, including capital contributions credited to a
General Partner as consideration for sales made by such General Partner pursuant
to a Licensee Vehicle Assignment Agreement.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-28-



  (e)  
Either General Partner shall contribute at all times up to and including the day
of occurrence of a Trigger Event, but not after such day, sufficient capital to
the Partnership from time to time by way of additional capital contribution so
that the aggregate of the General Partners’ Capital Accounts for the General
Partners (calculated on the assumption that all Net Income of the Partnership up
to the particular time has been allocated to the Partners at such time) shall be
equal to at least the product of (A) the sum of (X) the product of 9.30% and the
percentage of Partnership Vehicles that are Partnership Program Vehicles,
(Y) the product of 9.30% and the percentage of Partnership Vehicles that are
Program Negotiation Vehicles and (Z) the product of 17.50% and the percentage of
Partnership Vehicles that are Partnership Non-program Vehicles times (B)  the
total capital of the Partnership other than capital contributed by the Partners
pursuant to Section 4.8 and Excluded Capital, such product being referred to in
this Agreement as the “General Partners’ Capital Commitment”.
    (f)  
If (i) any distribution or distributions are made to the Limited Partners in any
Remittance Period pursuant to paragraph 4.7(b)(vi) and (ii) no Trigger Event has
occurred and is continuing, on the next occurring Remittance Date after such
Remittance Period, the General Partners may make a Capital Call on the Limited
Partners (such Capital Call, as between the Limited Partners, to be effected in
accordance with subsection 3.3(a)) for an amount equal to the amount that would
have been distributed to the General Partners pursuant to paragraph 4.7(b)(vi)
had the amount of such distribution or distributions been made to all Partners
pro rata according to their respective Funded Amounts at the time of such
distribution or distributions (the “Payout Excess”) and the proceeds may be used
to distribute to the General Partners an amount equal to the Payout Excess,
provided that following such distribution to the General Partners the aggregate
balance of the General Partners’ Capital Accounts shall continue to be equal to
or greater than the General Partners’ Capital Commitment.
    (g)  
If the purchase price under any Licensee Vehicle Assignment Agreement where the
vendor is a General Partner is increased pursuant to Section 2.2 thereof, the
relevant General Partner shall be deemed to have made an additional capital
contribution as of the date of such Licensee Vehicle Assignment Agreement in an
amount equal to such increase. For greater certainty, the Partnership shall not
be required to pay any cash amounts to a General Partner in respect of any such
increase in purchase price and the Limited Partners shall not make any
additional capital contributions in respect of any such increase in purchase
price.





3.4   
         Hedging Transactions

After being advised by a Limited Partner in writing at any time that the
effective rate of interest on the Notes issued by such Limited Partner or
funding obtained by such Limited Partner under its Liquidity Agreement exceeds
8% per annum, the General Partners shall promptly, and in any event within two
Business Days cause the Partnership to enter into Hedging Transactions to ensure
that, after giving effect to such Hedging Transactions, the effective interest
rate on the Notes issued or such funding obtained by the Limited Partners after
the occurrence of a Trigger Event shall not exceed 10% per annum. The General
Partners may cancel one or more Hedging Transactions and enter into one or more
new Hedging Transactions; provided, however, that the cancellation of any
Hedging Transactions and the entering into of any new Hedging Transactions does
not cause the effective interest rate on the Notes issued or such funding
obtained by the Limited Partners to exceed 10% per annum after the occurrence of
a Trigger Event. Each Hedging Transaction that the Partnership is to enter into
under this Section 3.4 must be approved by the STARS Securitization Agent, the
Bay Street Securitization Agent and the Rating Agency. The General Partners
shall be responsible for all costs and expenses associated with all such Hedging
Transactions and the counterparty to all such Hedging Transactions shall have a
long-term debt rating of at least AA (low) or an equivalent rating from the
Rating Agency or an equivalent rating from Moody’s and S&P or such lower rating
as the Rating Agency may approve.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-29-





3.5   
         Capital Accounts



  (a)  
The General Partners will establish separate accounts on the books of the
Partnership for each Limited Partner’s Capital Account and each General
Partner’s Capital Account.
    (b)  
As used herein, “General Partner’s Capital Account” means, for each General
Partner, at any time, the amount, if any, by which the aggregate dollar value
of:



  (i)  
the cash and other consideration that has been contributed pursuant hereto by
such General Partner to the Partnership as capital at or prior to such time,
including capital contributions credited to a General Partner as consideration
for sales made by such General Partner pursuant to a Licensee Vehicle Assignment
Agreement, and
    (ii)  
any amount allocated to such General Partner from Net Income in respect of any
Settlement Period at or prior to that time,

exceeds the aggregate of



  (iii)  
the cash that has been distributed to such General Partner at or prior to such
time,
    (iv)  
any amount allocated to such General Partner from Net Loss in respect of any
Settlement Period at or prior to such time, and
    (v)  
the portion of any amount distributed to the Limited Partners at or prior to
such time pursuant to subparagraphs 4.6(c)(viii) and 4.7(b)(vii)(C) as allocated
between the General Partners by the General Partners;

and “General Partners’ Capital Accounts” means the General Partner’s Capital
Accounts for all General Partners.



  (c)  
As used herein, “Limited Partner’s Capital Account” means, for each Limited
Partner, at any time, the amount, if any, by which the aggregate of:



  (i)  
the cash that has been contributed pursuant hereto by such Limited Partner to
the Partnership as capital at or prior to such time, plus
    (ii)  
any amount allocated to such Limited Partner from Net Income in respect of any
Settlement Period at or prior to that time, plus
    (iii)  
any amount by which the aggregate of the amounts by which each General Partner’s
Capital Account is reduced at or prior to such time as set out in
subsection 3.5(b)(v),

exceeds the aggregate of



  (iv)  
the cash that has been distributed to such Limited Partner at or prior to such
time, plus
    (v)  
the portion of any amount allocated to such Limited Partner from Net Loss in
respect of any Settlement Period at or prior to such time;

and “Limited Partners’ Capital Accounts” means the Limited Partner’s Capital
Accounts for all Limited Partners.





3.6   
         Capital Commitments to Be Ongoing

No Partner will have any right to withdraw any amount or receive any
distribution from the Partnership except as expressly provided for in this
Agreement.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-30-





3.7   
         No Interest Payable on Accounts

No Partner will have the right to receive interest on any credit balance in its
Capital Account. No Partner shall be liable to pay interest to the Partnership
on any capital returned to such Partner or on any negative balance in its
Capital Account.





3.8   
         Negative Balance of Capital or in Capital Accounts

The interest of a Partner in the Partnership will not terminate by reason of
there being a negative or zero balance in such Partner’s Capital Account.





3.9   
         Licensee Vehicles



  (a)  
Any Capital Calls made by the General Partners for the purpose of funding the
purchase by the Partnership of Licensee Vehicles which are owned or which were
previously owned by any one Licensee or its Affiliates with an aggregate
purchase price in the amount of $20,000,000 or more shall be subject to the
satisfaction of the conditions precedent set forth in Schedule I.
    (b)  
All purchases by the Partnership of Licensee Vehicles shall be pursuant to a
Licensee Vehicle Assignment Agreement. The General Partners shall provide a copy
of each Licensee Vehicle Assignment Agreement to the Rating Agency and each
Securitization Agent forthwith after the execution thereof.



ARTICLE 4
CASH MANAGEMENT, DISTRIBUTIONS AND INCOME ALLOCATIONS





4.1   
         Estimation Report

Not later than 12:00 noon (Toronto time) on each Estimation Date, the General
Partners shall provide to each Limited Partner an Estimation Report in respect
of the Settlement Period commencing on the Estimation Date containing (a) the
General Partners’ best estimates of Rental Revenues, Expenses, Depreciation and
Net Loss on Dispositions (if any) for such Settlement Period, (b) each Limited
Partner’s best estimate of the Funding Required Amount in respect of the Notes
and Bonds issued or funding obtained by it under its Liquidity Agreement for
such Settlement Period, and (c) the amount of the Estimation Reserve for such
Settlement Period.





4.2   
         Payout Report

Not later than 12:00 noon (Toronto time) on each Payout Reporting Date, the
General Partners shall provide to each Limited Partner a Payout Report setting
out the amount of funds that the General Partners have determined are to be
distributed by the Partnership to the Limited Partners from the Vehicle Account
(including all proceeds from the issuance of Bonds by a Limited Partner) on such
Payout Date in accordance with Section 4.7 and used by the Limited Partners to
repay Notes or make distributions under its Liquidity Agreement.





4.3   
         Settlement Report, Estimates and Determinations



  (a)  
Not later than 12:00 noon (Toronto time) on each Settlement Date, the General
Partners shall provide to each Limited Partner a Settlement Report containing
the Rental Revenues, Expenses, Depreciation, Proceeds of Dispositions, Loss on
Dispositions (if any) and Gain on Dispositions (if any) in respect of the
related Settlement Period, and the aggregate Funding Discount Amount for each
Limited Partner and the aggregate Bond Interest Amount for all series of Bonds,
in each case for the Remittance Period ending in the current Settlement Period.
No later than 3:00 p.m. (Toronto time) on the Business Day prior to the
Settlement Date, (i) the STARS Limited Partner shall give notice to the General
Partners for inclusion



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-31-



     
in the Settlement Report of the Funding Discount Amount for the Notes issued by
the STARS Limited Partner and the aggregate Bond Interest Amount for all series
of Bonds issued by the STARS Limited Partner, in each case for the Remittance
Period ending in the current Settlement Period and the Utilization Fee for the
STARS Limited Partner for such Remittance Period and (ii) the Bay Street Limited
Partner shall give notice to the General Partners for inclusion in the
Settlement Report of the aggregate Funding Discount Amount for the Bay Street
Limited Partner and the aggregate Bond Interest Amount for all series of Bonds
issued by the Bay Street Limited Partner, in each case for the Remittance Period
ending in the current Settlement Period and the Utilization Fee of the Bay
Street Limited Partner for such Remittance Period. The Funding Discount Amount
provided by each Limited Partner shall be calculated using an estimate of the
applicable funding costs, if necessary, for the remaining days in such
Remittance Period; provided, however, that each calculation of the Funding
Discount Amount for the following Remittance Period shall be adjusted as
provided in subsection 4.3(b).
    (b)  
As part of the notice given by each Limited Partner pursuant to subsection 
4.3(a), each Limited Partner shall, if such Limited Partner used an estimate of
the Funding Discount Amount pursuant to subsection 4.3(a) with respect to the
immediately preceding Remittance Period, compute the actual Funding Discount
Amount for such Remittance Period, and (i) if the actual Funding Discount Amount
so computed is greater than the estimated Funding Discount Amount for such
immediately preceding Remittance Period, the Funding Discount Amount for the
current Remittance Period shall be increased by the amount of such difference,
and (ii) if the actual Funding Discount Amount so computed is less than the
estimated Funding Discount Amount for such immediately preceding Remittance
Period, the Funding Discount Amount for the current Remittance Period shall be
decreased by the amount of such difference.
    (c)  
Within the first two Business Days of each calendar month, each Limited Partner
shall provide to the General Partners a determination of the Funding Discount
Amount for the Notes issued or funding obtained by such Limited Partner under
its Liquidity Agreement and the aggregate Bond Interest Amount for all series of
Bonds issued by such Limited Partner, in each case for the preceding Settlement
Period.





4.4   
         Collections of Rental Revenues

Subject to the following sentence, the General Partners shall deposit all Rental
Revenues into the Rental Account as promptly as possible upon receipt, and, in
any event, no later than the first Business Day following receipt. So long as no
Trigger Event has occurred and is continuing, notwithstanding the foregoing
sentence, the General Partners may make a single deposit of Rental Revenues into
the Rental Account no later than 12:00 noon (Toronto time) on each Remittance
Date. All deposits of Rental Revenues into the Rental Account shall be in
immediately available funds.





4.5   
         Prepayments

So long as the General Partners are entitled to remit Rental Revenues on a
monthly basis, as opposed to a daily basis, pursuant to Section 4.4, the General
Partners shall deposit (a) into the Rental Account (i) on each Estimation Date,
an amount equal to two-thirds of the sum of the estimated Funding Required
Amount and the Estimation Reserve contained in the most recently delivered
Estimation Report and (ii) on each Remittance Date, an amount equal to one-third
of the sum of the estimated Funding Required Amount and Estimation Reserve
contained in the current Estimation Report (any such deposit on either an
Estimation Date or a Remittance Date being referred to herein as a “Rental
Account Prepaid Amount”) and (b) into the Vehicle Account (i) on each Estimation
Date, an amount equal to two-thirds of the sum of the estimated Depreciation and
Net Loss on Dispositions (if any) contained in the most recently delivered
Estimation Report and (ii) on each Remittance Date, an amount equal to one-third
of the sum of the estimated Depreciation and Net Loss on Dispositions (if any)
contained in the current Estimation Report



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-32-

(any such deposit on either an Estimation Date or a Remittance Date being
referred to herein as a “Vehicle Account Prepaid Amount”); provided, however,
that no such deposit shall be required to be made into the Rental Account or the
Vehicle Account on a Remittance Date to the extent that the amount which would
otherwise be required to be deposited has been reserved pursuant to
subparagraph 4.6(c)(vi) or subparagraph 4.7(b)(vii)(D), respectively.





4.6   
         Rental Account



  (a)  
The Avis General Partner has opened and the General Partners will manage for and
in the name of the Partnership at BMO account no. 0002-1314-711, hereinafter
referred to as the “Rental Account”. All monies deposited to the Rental Account
shall have the status of trust monies held for and on behalf of the Partnership
and, for greater certainty, shall not be the property of any General Partner.
BMO shall be required specifically to acknowledge that it has no right of
set-off in respect of the Rental Account. The General Partners shall deposit all
Rental Revenues as received to the Rental Account in accordance with
Section 4.4. The General Partners shall deposit all Hedge Receipts as received
to the Rental Account.
    (b)  
On the date hereof, the General Partners shall distribute cash from the Rental
Account to the STARS Limited Partner in an amount equal to the aggregate of all
accrued and unpaid Funding Discount Amounts and Utilization Fees, in each case
in respect of all periods up to but excluding the date hereof.



  (c)  
Subject to Section 8.5, on each Remittance Date the General Partners (or the
Additional General Partner if one has been appointed pursuant to Section 8.3)
shall distribute cash from the Rental Account (including all cash transferred
from the Vehicle Account to the Rental Account on such Remittance Date pursuant
to subparagraph 4.7(b)(vii)(A) or (B)), as follows and in the following
priority:



  (i)  
first, to pay the Expenses or to reimburse the General Partners with respect to
amounts paid on account of the Expenses;
    (ii)  
second, on a pro rata basis in accordance with the respective amounts below:



  (A)  
to pay to each Limited Partner, the aggregate of (x) the Funding Discount Amount
for such Limited Partner for the related Remittance Period, together with the
amount (if any) representing the aggregate of the Funding Discount Amount for
such Limited Partner for prior Remittance Periods not yet paid to such Limited
Partner and (y) the Bond Interest Amount for all series of Bonds that have been
issued by such Limited Partner and are outstanding for the related Remittance
Period, together with the amount (if any) representing the aggregate of the Bond
Interest Amount for all series of Bonds that have been issued by such Limited
Partner and are outstanding for prior Remittance Periods not yet paid to such
Limited Partner, on a pro rata basis based on the respective amounts required to
be paid to each Limited Partner pursuant to this Section 4.6(c) on such
Remittance Date; each Limited Partner shall allocate such aggregate amount
received by it to clauses (x) and (y) on a pro rata basis based on the
respective amounts of clauses (x) and (y), and the amount allocated to
clause (y) shall be deposited by such Limited Partner into the Interest Funding
Account for the relevant series of Bonds; and
    (B)  
to the extent not paid by the General Partners as required pursuant to
Section 3.4, to pay to Hedge Counterparties any Hedge Payables;



  (iii)  
third, to pay to each Limited Partner its Utilization Fee for such Remittance
Period, together with the amount (if any) representing the Utilization Fees in
respect of prior Remittance Periods not yet paid to such Limited Partner, on a
pro rata basis based on



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-33-



     
the respective amounts of unpaid Utilization Fees owing to each Limited Partner
on such Remittance Date;
    (iv)  
fourth, if the Settlement Report for the prior Settlement Period indicates that
Depreciation for such Settlement Period is greater than the estimate of
Depreciation contained in the Estimation Report for the same period, an amount
equal to such excess shall be transferred to the Vehicle Account;
    (v)  
fifth, if the Settlement Report for the prior Settlement Period indicates that
Loss on Dispositions (if any) less Gains on Dispositions (if any) for such
Settlement Period exceeds the Net Loss on Dispositions (if any) contained in the
Estimation Report for the same period, the amount of such excess shall be
transferred to the Vehicle Account;
    (vi)  
sixth, (A) an amount equal to the Rental Account Prepaid Amount deposited by the
General Partners into the Rental Account on the immediately preceding Estimation
Date and (B) an amount equal to the Rental Account Prepaid Amount required to be
deposited by the General Partners into the Rental Account on such Remittance
Date, will be reserved in the Rental Account for distribution on the following
Remittance Date in accordance with this subsection 4.6(c);
    (vii)  
seventh, an amount equal to the Vehicle Account Prepaid Amount to be paid by the
General Partners on such Remittance Date shall be transferred to the Vehicle
Account;
    (viii)  
eighth, if there are insufficient funds in the Vehicle Account to satisfy the
payment to be made to the Limited Partners pursuant to Section 4.7(b)(iv), then
all remaining amounts in the Rental Account will be transferred to the Vehicle
Account and used to make such payment, and the aggregate amount of the General
Partners’ Capital Accounts shall be reduced by the amount of such payment with
the specific amount of the reduction of each General Partner’s Capital Account
being allocated between the General Partners by the General Partners;
    (ix)  
ninth, to the extent not paid by the General Partners as required pursuant to
Section 3.4, to pay to Hedge Counterparties any Hedge Unwinding Costs;  and
    (x)  
last, to pay to the General Partners the balance on a pro rata basis based on
the amounts in their respective Capital Accounts at such time.



  (d)  
Notwithstanding subsection 4.6(c), insofar as Expenses consist of VAT payable
upon the purchase of Partnership Vehicles, the General Partners shall pay such
Expenses directly from the VAT Account when the VAT Account is not commingled
with the Rental Account or from the Rental Account when the Rental Account and
the VAT Account are commingled, or may first transfer the necessary amounts from
the Rental Account or the VAT Account, as the case may be, to the Vehicle
Account to be remitted with the purchase of new Vehicles.





4.7   
         Vehicle Account



  (a)  
The Avis General Partner has opened and the General Partners will manage for and
in the name of the Partnership at BMO account no. 0002-1314-703, hereinafter
referred to as the “Vehicle Account”. All monies deposited to the Vehicle
Account shall have the status of trust monies held for and on behalf of the
Partnership and, for greater certainty, shall not be the property of any General
Partner. BMO shall be required specifically to acknowledge that it has no right
of set-off in respect of the Vehicle Account. There shall be deposited directly
to the Vehicle Account (i) all Proceeds of Disposition and (ii) all capital
contributions of the Partners in the form of cash and all proceeds of all
issuances of Bonds (which shall be deemed to be a capital contribution by the
relevant Limited Partner).



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-34-



  (b)  
Subject to Section 8.5, the General Partners (or the Additional General Partner
if one has been appointed pursuant to Section 8.3) shall distribute cash from
the Vehicle Account as follows:



  (i)  
to pay to a General Partner from time to time an amount equal to any Temporary
GP Contributions made by such General Partner which have not been previously
repaid;
    (ii)  
to pay a General Partner from time to time an amount equal to any PNV Excess for
such General Partner which has not been previously repaid;
    (iii)  
to pay Approved Dealers, a General Partner or Avis or Budget System Members from
time to time for Vehicles purchased for the Partnership;
    (iv)  
on each Remittance Date after the occurrence of the Accumulation Date or the
Controlled Amortization Date, as applicable, in respect of a series of Bonds,
the Bond Payment Amount for such series of Bonds shall be distributed to the
relevant Limited Partner and deposited by such Limited Partner into the
Principal Funding Account for such series of Bonds;
    (v)  
on each Payout Date that is the date on which a series of Bonds has been issued,
all proceeds from such issuance of Bonds deposited to the Vehicle Account shall
be distributed to the Limited Partners on a pro rata basis based on the
outstanding Funding Amount for each Limited Partner (excluding any amounts
funded through the issuance of Bonds) on such Payout Date;
    (vi)  
on each Payout Date that is not (i) the date hereof, (ii) the date on which a
series of Bonds has been issued or (iii) a Payout Date for which any related
Deficit Bond Accumulation Amount or Deficit Controlled Amortization Amount, as
applicable, in respect of a series of Bonds is greater than zero, and for which
the General Partners have specified that they have determined, acting
reasonably, that some or all of the cash in the Vehicle Account will not be
required to fund the purchase of Vehicles required to be paid for in the
Settlement Period in which the Payout Date occurs and that the General Partners
desire that such cash be distributed to the Limited Partners, such cash shall be
distributed to the Limited Partners on a pro rata basis based on the outstanding
Funding Amount for each Limited Partner (excluding any amounts funded through
the issuance of Bonds) on such Payout Date; provided, however, that such
payments shall be limited to an amount that does not result in a Limited
Partner’s Funded Amount being less than the aggregate Bond Outstanding Amount
for all series of Bonds issued by it, after giving effect to such distributions,
the Limited Partner’s Funded Amount of a Limited Partner shall not be less than
zero and the STARS Limited Partner shall not be paid an amount in excess of the
STARS Limited Partner’s Funded Amount that has been funded through the issuance
of Notes maturing on such Payout Date; for greater certainty, the amount paid to
the Bay Street Limited Partner shall not exceed its pro rata share on the basis
described above;
    (vii)  
on each Remittance Date, in the priority set out below:



  (A)  
first, if the Settlement Report for the prior Settlement Period indicates that
Depreciation for such Settlement Period is less than the estimate of
Depreciation contained in the Estimation Report for the same period, an amount
equal to such deficiency shall be transferred to the Rental Account;
    (B)  
second, if the Settlement Report for the prior Settlement Period indicates that
Loss on Dispositions (if any) less Gains on Dispositions (if any) for such
Settlement Period is less than the Net Loss on Dispositions contained



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-35-



     
in the Estimation Report for the same period, the amount of such deficiency
shall be transferred to the Rental Account;
    (C)  
third, if after the transfer of amounts from the Vehicle Account to the Rental
Account pursuant to subparagraphs 4.7(b)(vii)(A) and (B), there are insufficient
funds in the Rental Account to satisfy the payments to be made to the Limited
Partners pursuant to paragraph 4.6(c)(ii), then any cash in the Vehicle Account
will be transferred to the Rental Account and used to make such payments, and
the aggregate amount of the General Partners’ Capital Accounts shall be reduced
by the amount of such payments with the specific amount of the reduction of each
General Partner’s Capital Account being allocated between the General Partners
by the General Partners;
    (D)  
fourth, (x) an amount equal to the Vehicle Account Prepaid Amount deposited by
the General Partners into the Vehicle Account on the prior Estimation Date and
(y) an amount equal to the Vehicle Account Prepaid Amount required to be
deposited by the General Partners into the Vehicle Account on such Remittance
Date, will be reserved in the Vehicle Account for distribution on the following
Remittance Date in accordance with this subsection 4.7(b); and
    (E)  
fifth, provided that each of the Deficit Bond Accumulation Amount and the
Deficit Controlled Amortization Amount is equal to zero, if the General Partners
determine, acting reasonably, that some or all of the balance of the cash in the
Vehicle Account will not be required to fund the purchase of Vehicles required
to be paid for in the Settlement Period in which the Remittance Date occurs, the
amount of such cash as allocated between the General Partners by the General
Partners shall be paid to each General Partner as a return of capital to the
extent that such payment would not result in the aggregate balance in the
General Partners’ Capital Accounts being reduced to an amount below the General
Partners’ Capital Commitment.





4.8   
         VAT Account

The Avis General Partner has opened and the General Partners will manage for and
in the name of the Partnership at BMO account no. 0002-1314-690, hereinafter
referred to as the “VAT Account”. All monies deposited to the VAT Account shall
have the status of trust monies held for and on behalf of the Partnership and,
for greater certainty, shall not be property of any General Partner. BMO shall
be required specifically to acknowledge that it has no right of set-off in
respect of the VAT Account. The General Partners shall deposit to the VAT
Account all amounts collected by the Partnership on behalf of a governmental
authority in respect of VAT as a result of the rental or sale of Vehicles by the
Partnership or the provision of any other goods or services by the Partnership
and any amount received by the Partnership from a governmental authority as a
refund of VAT. The General Partners shall be entitled to disburse from the VAT
Account any amount owed to a governmental authority in respect of VAT collected
by the Partnership and any amount owed to a Person as VAT in respect of the
purchase of Vehicles or any other goods or services acquired by the Partnership.
If there are insufficient funds in the VAT Account to fund any required
remittance or payment of VAT and there has not occurred a Trigger Event which is
continuing, the General Partners may, at the same time as a Capital Call
referred to in paragraph 3.3(a)(ii), require each Limited Partner to make a
capital contribution equal to that Limited Partner’s share of such shortfall
(calculated, as between the General Partners and the Limited Partners, pro rata
based on the portion of the Funded Amount attributable to the General Partners,
on the one hand, and the Limited Partners, on the other hand, and as between the
Limited Partners, to be effected in accordance with subsection 3.3(a)) provided
that the General Partners make a capital contribution at the same time in an
amount equal to their share of such shortfall, with each General Partner
contributing to such shortfall on a basis to be determined by the General
Partners. If a



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-36-

Trigger Event has occurred and is continuing, the General Partners shall be
solely responsible for making capital contributions to the VAT Account to cover
any shortfall. The General Partners shall cause the Partnership to return to the
Partners in cash all amounts so contributed on the earliest Remittance Date from
amounts deposited into the VAT Account, including in respect of input tax
credits claimed by the Partnership; all such amounts shall be distributed to the
Limited Partners on a pro rata basis based on the outstanding Funded Amount for
each Limited Partner (excluding any amounts funded through the issuance of
Bonds) until such time as each Limited Partner has had returned to it all
amounts contributed by it pursuant to this Section 4.8. Provided that a Trigger
Event has not occurred and is continuing, the funds to be deposited into the VAT
Account may be co-mingled with the funds deposited into the Rental Account
and/or the Vehicle Account, subject to the maintenance of separate accounting
records in respect of each of the VAT Account, the Rental Account and the
Vehicle Account.





4.9   
         Eligible Investments

Pending the distribution required or allowed herein, the General Partners may
use funds in the Rental Account, the Vehicle Account and the VAT Account to
purchase Eligible Investments for the Partnership. The General Partners agree to
ensure that amounts on deposit in such accounts shall be available in same day
funds on the Business Day immediately preceding each Remittance Date (except
that any amounts used to purchase Eligible Investments issued by BMO shall be
available in same day funds on the Remittance Date).





4.10   
         Periodic Allocation of Net Income

Net Income in respect of any Settlement Period will be allocated as at the end
of such period as follows:



  (a)  
first, where an amount of Net Loss has previously been allocated to a Limited
Partner and has not been recovered by such Limited Partner pursuant to the
operation of this provision, to such Limited Partner, provided that if both
Limited Partners have not recovered previously allocated Net Losses, Net Income
allocated pursuant to this subsection 4.10(a) shall be allocated as between the
Limited Partners, for each period in respect of which Net Losses were previously
allocated and commencing with the earliest of such periods, on the same basis as
the related Net Losses were allocated between the Limited Partners for each of
such periods;
    (b)  
second, where an amount of Net Loss has previously been allocated to a General
Partner and has not been recovered by such General Partner pursuant to the
operation of this provision, to such General Partner, provided that if both
General Partners have not recovered previously allocated Net Losses, Net Income
allocated pursuant to this subsection 4.10(b) shall be allocated as between the
General Partners on the same basis as the related Net Losses were allocated
between the General Partners at the time that such Net Losses were allocated;
    (c)  
third, to the Limited Partners up to the cumulative amount distributed to the
Limited Partners pursuant to subsections 4.6(c) and 4.6(c)(ii) to the extent not
previously allocated to the Limited Partners pursuant to the operation of this
provision; and
    (d)  
fourth, to the General Partners as to the remainder on the following basis:



  (i)  
each of the General Partners will receive an amount equal to a 15% annualized
rate of return computed on a monthly basis based upon the then current amount of
their respective General Partner’s Capital Account (the “Notional Return”),
provided that if there is insufficient Net Income to generate such return, then
each General Partner will receive Net Income on a pro rata basis based upon the
relative amount of such General Partner’s Capital Account to the General
Partners’ Capital Accounts; and



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-37-



  (ii)  
the remainder to each General Partner on a pro rata basis based upon the
Relative Revenue Contribution of such General Partner for such Settlement
Period.





4.11   
         Periodic Allocation of Net Loss

Net Loss in respect of any Settlement Period will be allocated as at the end of
such period as follows:



  (a)  
first, to the General Partners up to a maximum amount equal to the aggregate of:



  (i)  
the aggregate Capital Accounts of the General Partners immediately prior to the
end of the related Settlement Period, and
    (ii)  
the aggregate of any amounts that the General Partners contribute to the
Partnership as capital (other than such amounts that have already been included
in (i) above) on or before the Remittance Date in respect of the related
Settlement Period to cover the Net Loss in respect of the related Settlement
Period;

with such amount being allocated as between the General Partners on the basis
that each General Partner will receive its allocation in accordance with the
following formula:

((A + B + C) x D) — B

where:

A = the GP Losses for such Settlement Period

B = such General Partner’s Notional Return for such Settlement Period

C = the other General Partner’s Notional Return for such Settlement Period

D = the Relative Revenue Contribution for such General Partner for such
Settlement Period



  (b)  
second, to the Limited Partners as to the remainder, on a pro rata basis based
on the amount of the Limited Partner’s Capital Account of each Limited Partner.





4.12   
         Fiscal Period Allocation of Net Income or Net Loss

Net Income or Net Loss in respect of any Fiscal Period will be allocated as at
the end of such Fiscal Period as follows:



  (a)  
where the Partnership has earned Net Income in respect of the Fiscal Period,
there shall be allocated to each General Partner or each Limited Partner, as the
case may be, the amount by which



   (i)  
the aggregate of the amounts allocated to such Person pursuant to Section 4.10
in respect of Settlement Periods ending in the Fiscal Period

exceeds



  (ii)  
the aggregate of the amounts allocated to such Person pursuant to Section 4.11
in respect of Settlement Periods ending in the Fiscal Period,

but the aggregate amount so allocated shall not exceed the Net Income in respect
of such Fiscal Period; and



  (b)  
where the Partnership has realized Net Loss in respect of the Fiscal Period,
there shall be allocated to each General Partner or each Limited Partner, as the
case may be, the amount by which



   (i)  
the aggregate of the amounts allocated to such Person pursuant to Section 4.11
in respect of Settlement Periods ending in the Fiscal Period



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-38-

exceeds



  (ii)  
the aggregate of the amounts allocated to such Person pursuant to Section 4.10
in respect of Settlement Periods ending in the Fiscal Period,

but the aggregate amount so allocated shall not exceed the Net Loss in respect
of such Fiscal Period.

Where the Partnership has Net Income for a Fiscal Period, no loss shall be
allocated to any Partner in respect of such Fiscal Period. Where the Partnership
has Net Loss for a Fiscal Period, no income shall be allocated to any Partner in
respect of such Fiscal Period.





4.13   
         Allocation of Taxable Income

Taxable Income in respect of any Fiscal Period will be allocated as at the end
of such Fiscal Period as follows:



  (a)  
first, to each of the Limited Partners up to the amount of Net Income allocated
to each of them in respect of the Fiscal Period pursuant to subsection 4.12(a); 
and
    (b)  
second, to the General Partners as to the remainder, on the following basis:



   (i)  
first, each of the General Partners will receive its Annual Notional Return,
provided that if there is insufficient Taxable Income to generate such return,
then each General Partner will receive Taxable Income on a pro rata basis based
upon the relative amount of such General Partner’s Capital Account to the
General Partners’ Capital Accounts; and
    (ii)  
second, to the Avis General Partner, an amount (the “Avis GP Adjustment”) equal
to:

(A — B) x C

where:



     A = 
Avis Taxable Adjustment
       B = 
Amortized Avis Taxable Amount
       C = 
capital cost allowance rate for Class 16 as listed in Schedule II of regulations
to the Income Tax Act (Canada)

provided that in respect of the Fiscal Period in which the Class 16 Date occurs
the amount to the Avis General Partner hereunder shall be the Avis Taxable
Adjustment less the sum of the amounts determined pursuant to
subparagraph 4.13(b)(ii) for all prior Fiscal Periods and in respect of each
Fiscal Period thereafter the amount to the Avis General Partner hereunder shall
be nil; and



  (iii)  
the remainder to each General Partner on a pro rata basis based upon the Annual
Relative Revenue Contributions of such General Partner for such Fiscal Period.

Where the Partnership has Taxable Income for a Fiscal Period, no loss shall be
allocated to any Partner in respect of such Fiscal Period. Where the Partnership
has Taxable Loss for a Fiscal Period, no income shall be allocated to any
Partner in respect of such Fiscal Period.





4.14   
         Allocation of Tax Loss

Tax Loss in respect of any Fiscal Period will be allocated as at the end of such
Fiscal Period as follows:



  (a)  
first, to each of the Limited Partners up to the amount of Net Loss allocated to
each of them in respect of the Fiscal Period pursuant to subsection 4.12(b); 
and



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-39-



  (b)  
second, as to the remainder, to each of the General Partners in accordance with
the following formula:

The greater of nil and ((A + B + C) x D) —  E

where:



     A = 
the Tax Losses for such Fiscal Period which have not been allocated pursuant to
subsection 4.14(a)
       B = 
the Avis General Partner’s Annual Notional Return for such Fiscal Period plus
the Avis GP Adjustment
       C = 
the Budget General Partner’s Annual Notional Return for such Fiscal Period
       D = 
the Annual Relative Revenue Contribution for such General Partner for such
Fiscal Period
       E = 
in respect of the Avis General Partner, B and, in respect of the Budget General
Partner, C

Where the Partnership has Taxable Income for a Fiscal Period, no loss shall be
allocated to any Partner in respect of such Fiscal Period. Where the Partnership
has Taxable Loss for a Fiscal Period, no income shall be allocated to any
Partner in respect of such Fiscal Period.





4.15   
         Certain Funds to be Held in Trust

In the event that the Partnership receives any amounts to which the Partnership
is not entitled, the Partnership shall hold such amounts in trust for the Person
who is entitled to such amounts free of any encumbrance and shall return such
amounts to such Person as soon as reasonably practicable.



ARTICLE 5
BUSINESS AND OPERATIONS OF THE PARTNERSHIP





5.1   
         Authority of the General Partners

Except as otherwise provided herein, the General Partners are authorized to
carry on the business of the Partnership, with full power and authority to
administer, manage, control and operate the business of the Partnership, and
have all power and authority to do any act, take any proceeding, make any
decision and execute and deliver any instrument, deed, agreement or document
necessary for or incidental to carrying out the business of the Partnership for
and on behalf of and in the name of the Partnership. No Person dealing with the
Partnership will be required to inquire into the authority of the General
Partners to do any act, take any proceeding, make any decision or execute and
deliver any instrument, deed, agreement or document for and on behalf of or in
the name of the Partnership.





5.2   
         Powers and Duties of General Partners



  (a)  
In managing the business and affairs of the Partnership, the General Partners
shall utilize their own employees, business premises, owned or leased, and
communications and computer systems and these shall not be, and shall not be
held out to be, the employees, premises or systems of the Partnership.
    (b)  
The General Partners shall exercise their powers and discharge their duties
under this Agreement honestly, in good faith and in the best interest of the
Partnership and in connection therewith shall exercise the degree of care,
diligence and skill that a reasonably prudent Person would exercise in
comparable circumstances, but subject to the foregoing shall not be liable to
the Limited Partners for any act, omission or error in judgment made in good
faith.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-40-



  (c)  
Neither the General Partners nor any Affiliate of the General Partners shall
carry on any activities outside the Partnership in a manner detrimental to the
interests of the Partnership. Without limiting the generality of the foregoing,
neither the General Partners nor any Affiliate of the General Partners shall,
directly or indirectly own, invest in or operate a rental car business or
businesses in Canada which compete with the car rental business of the
Partnership provided that the Budget General Partner may have an interest in the
Budget Vancouver licensee or such other entities that each Limited Partner
approves, acting reasonably.
    (d)  
Unless a different standard is required by the terms of this Agreement, the
General Partners shall manage the business and affairs of the Partnership in a
manner consistent with the management by the Avis General Partner of its vehicle
rental business prior to June 1, 2004.
    (e)  
Without limiting the generality of Section 5.1, the General Partners shall have
the full power and authority to, and shall, on behalf and in the name of the
Partnership:



  (i)  
acquire, insure and sell Vehicles;
    (ii)  
operate the Rental Account, the Vehicle Account and the VAT Account;
    (iii)  
pay the Expenses;
    (iv)  
commence or defend any action or proceeding in connection with the Partnership
(but where such action involves Vehicle Rental Agreements, the General Partners
may or may not, as appears more beneficial to the Partnership, commence and
defend actions in the name of the Partnership);
    (v)  
file on behalf of the Partnership returns required by any governmental or like
authority and make all related remittances and receive all related refunds and
credits;
    (vi)  
maintain as valid and effective all registrations, qualifications, licences and
permits necessary or desirable for the Partnership in the conduct of its
business; and
    (vii)  
do such other things as are in furtherance of or incidental to the business of
the Partnership or that are provided for in this Agreement.



  (f)  
The General Partners shall take all actions required to qualify, continue and
keep in good standing the Partnership as a limited partnership and to maintain
the limited liability of each Limited Partner in each jurisdiction where the
Partnership may carry on business or own property and to cause the Partnership
to be registered as a “motor vehicle dealer” in those provinces of Canada where
it is necessary or advisable for the Partnership to be so registered.
    (g)  
The General Partners shall enter into Vehicle Rental Agreements in their own
names on behalf of the Partnership as undisclosed principal.
    (h)  
The General Partners shall, (i) in the conduct of the affairs of the
Partnership, put all Approved Dealers, Manufacturers and other Persons with whom
the Partnership does business in its own name on notice that each Limited
Partner is not liable for the obligations of the Partnership, and (ii) include
in all Contracts entered into in the name of the Partnership a notice or other
provision to the effect that the Partnership is a limited partnership (each of
which conditions may be satisfied by contracting in the name of the Partnership
as a limited partnership).
    (i)  
The General Partners shall ensure that at all times (i) at least 80% of the
Partnership Vehicles are Partnership Program Vehicles, (ii) no more than 5% of
the Partnership Vehicles are manufactured by Nissan and no more than 10% of the
Partnership Vehicles are manufactured by Toyota, (iii) no more than 1% of the
Partnership Vehicles are manufactured by any one Manufacturer other than
Chrysler, Ford, GM or another Eligible Manufacturer, Nissan or Toyota, (iv) no
more than 1% of the Partnership Vehicles are service vehicles, (v) no more



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-41-



     
than 1% of the Partnership Program Vehicles have been purchased from either a
Nissan or Toyota Approved Dealer which has entered into a Repurchase Agreement
pursuant to which such Vehicles may be repurchased, and (vi) the average
Original Book Value of the Partnership Vehicles is not more than $40,000; for
the purposes of this subsection 5.2(i), any reference to a particular percentage
of Partnership Program Vehicles or Partnership Vehicles is a reference to a
percentage of the aggregate of (i) the Current Book Value of such Vehicles and
(ii) the amount of receivables from Eligible Manufacturers and Nissan and Toyota
Approved Dealers then outstanding in respect of the repurchase of Partnership
Program Vehicles or Partnership Vehicles, as the case may be, pursuant to
Repurchase Agreements with such Eligible Manufacturers and Nissan and Toyota
Approved Dealers.
    (j)  
in buying Vehicles for the Partnership, other than pursuant to the Assignment
And Assumption Agreement, the General Partners shall (i) buy only Vehicles
produced by Manufacturers and only of the current model year or the immediately
preceding model year, (ii) buy Vehicles only from (A) Approved Dealers or
Manufacturers or (B) Avis or Budget System Members or the General Partners
pursuant to a Licensee Vehicle Assignment Agreement, (iii) buy from
Manufacturers and Approved Dealers only new Vehicles and only against a
Manufacturer’s invoice, (iv) buy from Avis or Budget System Members or the
General Partners pursuant to a Licensee Vehicle Assignment Agreement only
Vehicles that were new Vehicles when purchased by the relevant licensee and that
have had no intermediate owners (except for the General Partners or Affiliates
of the relevant Avis or Budget System Member) and in respect of which the
Manufacturer’s invoice of the relevant licensee is delivered, (v) buy Vehicles
from Avis or Budget System Members or pursuant to a Licensee Vehicle Assignment
Agreement for a purchase price that is (A) in the case of Partnership Program
Vehicles, equal to the depreciated value ascribed to each Vehicle as at the date
of such purchase pursuant to the applicable Repurchase Agreement, with a
reasonable allowance for age, mileage and damage to such Vehicle, and (B) in the
case of Partnership Non-program Vehicles, the fair market value of each Vehicle
(which shall approximate the original cash purchase price paid by the relevant
Avis or Budget System Member for such Vehicle less depreciation at a rate in
accordance with Canadian GAAP but in no event less than 2% per month applied on
a straight line basis, with a reasonable allowance for age, mileage and damage
to such Vehicle) and (vi) ensure that title to all Vehicles bought for the
Partnership is registered in the name of either the Partnership or a General
Partner in accordance with Section 2.6.
    (k)  
The General Partners covenant and agree that in operating the business of the
Partnership they shall at all times in all material respects comply with and
perform each term, condition, representation, warranty and covenant required to
be complied with or performed by the lessor under each Vehicle Rental Agreement
and will not take or omit to take any action that would cause any failure by the
Partnership to so comply with and perform in all material respects each term,
condition, representation, warranty and covenant required to be performed by the
lessor under each Vehicle Rental Agreement.
    (l)  
The General Partners shall do or cause to be done all such acts and things as a
reasonable and prudent operator of a Vehicle rental business would do in order
to maintain, use, operate and manage the property, assets and undertaking of
such business which are necessary or of advantage to the proper conduct of the
business.
    (m)  
The General Partners shall at their own expense maintain the Partnership 
Vehicles in good repair, working order and condition and, in the case of a
Vehicle subject to a Repurchase Agreement, to the standard required by the
relevant Repurchase Agreement.
    (n)  
The General Partners shall indemnify and hold harmless the Partnership against
any obligation of the Partnership to reimburse a Manufacturer for any allowance
or rebate paid by



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-42-



     
a Manufacturer to a General Partner in connection with the sale of
Partnership Vehicles to the Partnership.
    (o)  
The General Partners shall at their own expense provide insurance for the
business of the Partnership and for the Partnership Vehicles, in respect both of
losses and third party liability, as set out in Schedule F and shall pay all
premiums on such insurance on a timely basis and shall maintain fully funded all
escrow or trust accounts required to be funded by the terms of such insurance.
Third party underwriters of such insurance shall meet the credit standard set
out in subsection 2.7(k). The General Partners shall indemnify and hold the
Partnership harmless against all claims, losses and expenses within the
deductible amounts (including, for greater certainty, self insured amounts)
under such insurance policies.
    (p)  
Each General Partner shall continue to (i) self insure against the first
$1,000,000 of claims relating to third party liability and collisions, (ii) at
its own expense make such self insurance available to the Partnership and (iii) 
maintain adequate reserves in respect of such self insurance.





5.3   
         Restrictions on Operations and Activities

The General Partners will manage and conduct all aspects of the day-to-day
operations and other activities of the Partnership, subject, however, to the
following restrictions:



  (a)  
the Partnership shall not have employees;
    (b)  
the Partnership shall not own or lease real property;
    (c)  
the Partnership shall not borrow money (although it may buy Vehicles on the
ordinary payment terms of Approved Dealers or Manufacturers);
    (d)  
the Partnership shall not create, give or suffer to exist any mortgage, lien,
charge, encumbrance or security interest over its assets except that it may give
Qualified PMSI’s to Approved Dealers or Manufacturers;
    (e)  
the General Partners shall use all commercially reasonable efforts to ensure
that Partnership Vehicles are not used (i) in any manner that would cause such
Vehicles to become ineligible for repurchase under a Repurchase Agreement,
(ii) in any manner that could subject such Vehicles to confiscation, or
(iii) for any illegal purposes; and
    (f)  
the Partnership’s sole assets shall be (i) cash and Eligible Investments in the
Rental Account, the Vehicle Account and the VAT Account, (ii) receivables from
credit card issuers, the General Partners, Vehicle rental customers,
Manufacturers and governmental authorities, (iii) Vehicles, (iv) Vehicle Rental
Agreements, (v) Repurchase Agreements and agreements that would constitute
Repurchase Agreements except for the fact that they have not been approved in
writing by the Rating Agency, (vi) contractual rights to buy Vehicles from
Approved Dealers, and (vii) insurance policies.





5.4   
         Program Negotiation Vehicles



  (a)  
It is recognized that the Partnership may purchase between October 1 in any year
and March 31 of the following year Vehicles of the upcoming model year
manufactured by an Eligible Manufacturer whose current model year Vehicles are
subject to a Repurchase Agreement and from whom the Partnership has received
(i) a letter of undertaking stating that the Eligible Manufacturers will
repurchase Vehicles of the upcoming model year sold by such Eligible
Manufacturer to the Partnership which qualify for repurchase pursuant to a
Repurchase Agreement with such Eligible Manufacturers the terms of which are in
the process of being finalized and (ii) a draft of the repurchase agreement for
the upcoming model year which the Eligible Manufacturer has indicated it is
willing to enter into. Such Vehicles are referred to herein as “Program
Negotiation Vehicles”. The General Partners



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-43-



     
shall deliver a signed copy of any such letter of undertaking to each
Securitization Agent and the Rating Agency as soon as reasonably practicable
and, in any event, prior to the Partnership purchasing Program Negotiation
Vehicles from the relevant Eligible Manufacturer.
    (b)  
Subject to the following sentence, Program Negotiation Vehicles shall be deemed
to be Partnership Program Vehicles for the purposes of subsection 5.2(i) hereof
and the definition of “Depreciation”. If a Repurchase Agreement between the
Partnership and an Eligible Manufacturer in respect of vehicle models for a
particular year is not entered into by February 28 of such year or, if such
Repurchase Agreement has been entered into by February 28 of such year but the
Rating Agency has notified the Partnership in writing within 30 days of receipt
of a signed copy of such Repurchase Agreement that it is not satisfied with the
terms and conditions of such Repurchase Agreement, then thereafter for all
purposes hereof all of the Partnership Vehicles covered by such Repurchase
Agreement shall be deemed to be Partnership Non-program Vehicles.
    (c)  
When and to the extent the General Partners make a Capital Call for the purpose
of funding the purchase of Program Negotiation Vehicles, for every $1.00 called
from the Partners, any General Partner must make, simultaneously with the
payment from the Limited Partners, an additional capital contribution by way of
immediately available funds deposited to the Vehicle Account of $0.0930.
    (d)  
If a Repurchase Agreement between the Partnership and an Eligible Manufacturer
in respect of vehicle models for a particular year is entered into prior to
February 28 of such year and the Rating Agency has not notified the Partnership
in writing within 30 days of receipt of a signed copy of such Repurchase
Agreement that it is not satisfied with the terms and conditions of such
Repurchase Agreement, then thereafter for all purposes hereof the
Partnership Vehicles covered by such Repurchase Agreement shall be deemed to be
Partnership Program Vehicles and the relevant General Partner shall be entitled
to a distribution from the Partnership of the amount, without interest, by which
its additional capital contribution in respect of the Program Negotiation
Vehicles was greater than it would have been had such Vehicles been Partnership
Program Vehicles when purchased (the “PNV Excess”). For the purpose of making a
distribution under this subsection 5.4(d), the General Partners may, if there
exists no Trigger Event which is continuing, make a Capital Call on each Limited
Partner for an amount up to the PNV Excess (such Capital Call, as between the
Limited Partners, to be effected in accordance with subsection 3.3(a)) and the
proceeds may be used to distribute to the relevant General Partner an amount
equal to the PNV Excess for such General Partner provided that the aggregate
balance in the General Partners’ Capital Accounts shall continue to be equal to
or exceed the General Partners’ Capital Commitment. For greater certainty, this
subsection 5.4(d) does not increase the number of times (five per calendar
month) when the Limited Partners may be called upon to make Capital Calls. A
Repurchase Agreement entered into by the Partnership after the occurrence of a
Trigger Event which is continuing shall not be effective for the purposes of
this subsection 5.4(d) unless it shall have been approved by the Rating Agency,
the Bay Street Securitization Agent and the STARS Securitization Agent.





5.5   
         Commingling of Partnership Assets

Subject to any monthly remittance of Rental Revenues pursuant to Section 4.4,
the funds and assets of the Partnership shall not be commingled with the funds
or assets of any other Person (including those of the General Partners).



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-44-





5.6   
         Fees of the General Partners

The General Partners shall not be entitled to any fees as general partners of
the Partnership. As compensation for managing the Partnership and providing
certain products and services, the General Partners shall receive the Net Income
allocated to them in accordance with Section  4.10.





5.7   
         Written-Off or Salvage Partnership Vehicles

The General Partners hereby covenant and agree that if any Partnership Vehicle
is damaged, whether by theft, fire, accident or act of God, and (a) the extent
of such damage results in the value of such Partnership Vehicle being less than
the Current Book Value thereof and (b) as a result of such damage such
Partnership Vehicle is no longer able to generate Rental Revenue, one of the
General Partners shall make a cash capital contribution in an amount equal to
the Current Book Value of such Partnership Vehicle. Such capital contribution
shall be effected by such General Partner depositing such amount to the Vehicle
Account no later than the next occurring Remittance Date.



ARTICLE 6
BOOKS AND RECORDS AND PROVISION OF INFORMATION





6.1   
         Books of Account

The General Partners will keep and maintain full, complete and accurate books of
account and records of the business of the Partnership. The Partnership books
shall be kept at the principal office from time to time of the Avis General
Partner. During the existence of the Partnership and for a period of three years
thereafter, such books of account and records shall be made available for
inspection by each Limited Partner or its duly authorized representatives during
normal business hours at the principal office of the Avis General Partner.





6.2   
         Annual Report and Income Tax Information



  (a)  
In addition to the reports required by Article 4, within 60 days after the end
of each Fiscal Period, the General Partners shall deliver to each Limited
Partner:



  (i)  
an annual report in respect of such Fiscal Period containing:



  (A)  
unaudited financial statements of the Partnership as at the end of, and for,
such Fiscal Period (prepared in accordance with Canadian GAAP except as
otherwise required by the terms of this Agreement), with comparative financial
statements as at the end of, and for, the immediately preceding Fiscal Period,
if any, containing a balance sheet, a statement of income, a statement of
changes in financial position and a statement of Partner’s equity;
    (B)  
a report on allocations and distributions to Partners; and
    (C)  
such other information as in the opinion of the General Partners is material to
the business of the Partnership; and



  (ii)  
information concerning the amount of Taxable Income or Tax Loss and credits and
charges to capital accounts allocated to each Limited Partner and such other
information as is necessary to enable such Limited Partner to file income tax
returns and partnership returns with respect to such Limited Partner’s income or
loss from the Partnership in respect of such Fiscal Period.



  (b)  
Within 105 days of the end of each Fiscal Period, the General Partners shall
deliver to each Limited Partner the statements referred to in
subparagraphs 6.2(a)(i)(A) and (B) with a report of the Auditors thereon.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-45-





6.3   
         Fleet Reports

On each Settlement Date, the General Partners will make available a Fleet Report
to each Limited Partner.





6.4   
         Financial Reports of the Partnership

The General Partners shall deliver to each Limited Partner within 60 days of the
end of each of the first three fiscal quarters of each Fiscal Period a copy of
the unaudited income and cash flow statements and the unaudited balance sheet of
the Partnership as at and for the period then ended.





6.5   
         Financial Reports of the General Partners and CCRG Canada ULC

Each General Partner shall deliver to each Limited Partner within 60 days of the
end of each of the first three fiscal quarters of each fiscal period of such
General Partner a copy of the unaudited income and cash flow statements and the
unaudited balance sheet of such General Partner as at and for the period then
ended and, as soon as available but not later than 105 days after the end of
each fiscal period of such General Partner, a copy of the income and cash flow
statements and the balance sheet of such General Partner as at and for the
period then ended. Each General Partner shall cause CCRG Canada ULC to deliver
to each Limited Partner within 60 days of the end of each of the first three
fiscal quarters of each fiscal period of CCRG Canada ULC a copy of the unaudited
income and cash flow statements and the unaudited balance sheet of CCRG Canada
ULC as at and for the period then ended and, as soon as available but not later
than 105 days after the end of each fiscal period of CCRG Canada ULC, a copy of
the audited income and cash flow statements and the audited balance sheet of
CCRG Canada ULC as at and for the period then ended.





6.6   
         Repurchase Agreements

The General Partners shall provide to the STARS Securitization Agent, the Bay
Street Securitization Agent and the Rating Agency copies of all Repurchase
Agreements entered into by the Partnership promptly after they have been entered
into by the Partnership and, in any event within 30 days after they have been
entered into by the Partnership.



ARTICLE 7
PARTNERSHIP GOVERNANCE





7.1   
         Powers Exercisable by the Limited Partners

In addition to all other powers conferred upon them by this Agreement:



  (a)  
each Limited Partner may appoint an Additional General Partner to the
Partnership in accordance with subsection 8.3(a);
    (b)  
the Limited Partners (acting together) may waive any default on the part of the
General Partners on such terms as the Limited Partners may determine and release
it from any claims in respect thereof;
    (c)  
the Limited Partners (acting together) may continue the Partnership if the
Partnership would otherwise be terminated by operation of the Act;
    (d)  
the Limited Partners (acting together) may consent to any compromise or
arrangement by the Partnership with any creditor or creditors, or class or
classes of creditors, or with the holders of any shares or securities of the
General Partners;
    (e)  
the Limited Partners (acting together) may waive any or all of the restrictions
set out in Section 5.3, provided that if one of the Limited Partners does not
agree to waive any of such restrictions and the Limited Partnership Interest of
such Limited Partner is purchased by a



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-46-



     
General Partner pursuant to Section 8.4, the remaining Limited Partner may waive
such restrictions; and
    (f)  
each Limited Partner may extend its Normal Course Termination Date,

but, except with the consent of the Rating Agency, the Limited Partners may not
exercise any of these powers if the result of so doing would be to cause a
lowering of the Rating Agency’s rating of the Notes.





7.2   
         Amendment to Partnership Agreement

This Agreement may be amended by mutual agreement of the General Partners and
each Limited Partner and, if the amendment is material, the Rating Agency,
provided that such amendment, whether initiated by the General Partners or a
Limited Partner, may not in any manner allow a Limited Partner to take part in
the control of the business of the Partnership.





7.3   
         Assignment of Partnership Interests

No Partner may sell, exchange, transfer, assign, pledge, hypothecate or
otherwise dispose of or subject to any charge, lien, security interest or other
encumbrance all or any part of its interest in the Partnership except with the
consent of the other Partners in their absolute discretion. Notwithstanding the
foregoing:



  (a)  
a Limited Partner may pledge its Limited Partnership Interest as security for
Notes and Bonds issued by it;
    (b)  
a Limited Partner may, subject to the rights of the General Partners in
Section 8.4, if a Trigger Event occurs and is continuing, transfer the whole or
any part of its Partnership Interest without the consent of the other Partners,
who shall be obligated for all purposes hereof to recognize such transfer,
subject to the condition that each such transferee pursuant to this
subsection 7.3(b) shall agree in writing with the other Partners to become a
Partner and be bound by the provisions of this Agreement; and
    (c)  
the Bay Street Limited Partner may at any time grant to one or more banks or
other institutions (each a “Liquidity Purchaser”) party to the Liquidity
Agreement for the Bay Street Limited Partner participating interests in this
Agreement and the Bay Street Limited Partner’s Limited Partnership Interest. In
the event of any such grant by the Bay Street Limited Partner of a participating
interest to a Liquidity Purchaser, the Bay Street Limited Partner shall remain
responsible for the performance of its obligations hereunder. Each of the
General Partners and the other Limited Partners agree that each Liquidity
Purchaser shall be entitled to the indirect benefits of all representations,
warranties, covenants, agreements and indemnities of each of the General
Partners and other Limited Partners made or contained in this Agreement through
the Bay Street Limited Partner, all of which may be enforced by the Bay Street
Limited Partner for the benefit of itself and such participants. For greater
certainty, no such Liquidity Purchasers shall have any direct rights hereunder.



ARTICLE 8
TRIGGER EVENTS AND DURATION OF PARTNERSHIP





8.1   
         Trigger Events

Each of the following shall be a Trigger Event hereunder:



  (a)  
if the average of the ratio of (i) the Rental Revenues for a Settlement Period
to (ii) the sum of (A) Depreciation and Loss on Dispositions (if any) for such
Settlement Period and (B) the aggregate Funding Required Amount for the
Remittance Period ending in such Settlement Period, minus (C) Gain on
Dispositions (if any) for such Settlement Period, for



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-47-



     
(x) three consecutive Settlement Periods is less than 1.35:1 or (y) for 12
consecutive Settlement Periods is less than 1.6:1;
    (b)  
if the aggregate balance in the General Partners’ Capital Accounts at the end of
a Settlement Period is less than the General Partners’ Capital Commitment and
remains so for three Business Days after the next occurring Settlement Date;
    (c)  
the breach of the covenant contained in subsection 5.2(i) which breach continues
for five Business Days after a Settlement Date; provided, however, that if such
breach is caused by a Manufacturer ceasing to be an Eligible Manufacturer, then
such breach will not constitute a Trigger Event if within 30 days of its
occurrence the General Partners at their own expense have obtained for the
benefit of the Partnership credit enhancement satisfactory in form, source and
amount to the Rating Agency, the STARS Securitization Agent and the Bay Street
Securitization Agent in respect of those Partnership Vehicles that are subject
to Repurchase Agreements with such Manufacturer, and provided further that if
the Securitization Agent for one of the Limited Partners is not satisfied as to
such form, source and amount of credit enhancement, such Limited Partner shall
provide notice of such determination to the General Partners and the other
Limited Partner (provided that both Limited Partners are offered identical
inducements or consideration in connection with the relevant determinations),
and such breach shall only constitute a Trigger Event if the Limited Partnership
Interest of the Limited Partner that is related to the Securitization Agent
providing such notice has not been purchased by the applicable Option Closing
Date in accordance with Section 8.4;
    (d)  
a General Partner making any unauthorized payment from the Rental Account, the
Vehicle Account or the VAT Account and failing to restore such payment within
two Business Days of becoming aware of it;
    (e)  
the failure by a General Partner to observe any other covenant herein which
failure could reasonably be expected to have a material adverse effect on the
Partnership, provided that if such breach of covenant is capable of being
remedied, it shall not constitute a Trigger Event unless it remains unremedied
for five Business Days after receipt of written notice from a Limited Partner;
    (f)  
the inaccuracy when made of a representation or warranty of a General Partner
herein which inaccuracy could reasonably be expected to have a material adverse
effect on the Partnership, provided that if such inaccuracy is capable of being
remedied, then it shall not constitute a Trigger Event unless it remains
unremedied for five Business Days after receipt of written notice from a Limited
Partner;
    (g)  
the occurrence of a material adverse change since the date hereof in the
financial condition or operations of a General Partner or the Partnership which,
in the opinion of the STARS Securitization Agent or the Bay Street
Securitization Agent, after consultation with the Rating Agency and which
opinion has been communicated in writing to the General Partners and the other
Limited Partner, could reasonably be expected to result in a General Partner
(i) being unable to satisfy its obligations hereunder, (ii) becoming a bankrupt,
or (iii) seeking the protection of Insolvency Legislation, provided that if the
Securitization Agent for one of the Limited Partners provides such written
communication, such occurrence shall only constitute a Trigger Event if the
Limited Partnership Interest of the Limited Partner that is related to the
Securitization Agent providing such written notice has not been purchased by the
applicable Option Closing Date in accordance with Section 8.4;
    (h)  
a General Partner failing to pay when due any obligation (the “underlying
obligation”) for a sum certain in excess of $2,000,000 and such failure
continuing for three Business Days after (i) written notice to such General
Partner from the party to whom the underlying obligation is



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-48-



     
owed if there is no grace period applicable to the underlying obligation or
(ii) the expiry of any grace period applicable to the underlying obligation;
    (i)  
a General Partner or the Partnership failing generally to pay its debts as they
become due or admitting its inability to do so or making a general assignment
for the benefit of creditors or being adjudicated a bankrupt or insolvent or
seeking the protection of Insolvency Legislation;
    (j)  
proceedings being taken by a third party against a General Partner or the
Partnership under Insolvency Legislation or a receiver being appointed over, or
execution being levied against, any material portion of the assets of such
General Partner or the Partnership, unless such proceedings are withdrawn or
terminated with prejudice to the applicant within 30 days of having been
commenced;
    (k)  
any Notes being rated lower than R-1 (high) or its equivalent by the Rating
Agency or the STARS Securitization Agent or the Bay Street Securitization Agent
giving notice in writing to the General Partners that the Rating Agency has
given notice to it or the relevant Limited Partner that, unless the Partnership
or the ownership by such Limited Partner of its Limited Partnership Interest is
terminated, the Rating Agency will reduce the rating on any Notes below R-1
(high) or its equivalent;
    (l)  
any series of Bonds being rated lower than AAA or its equivalent by the Rating
Agency or the STARS Securitization Agent or the Bay Street Securitization Agent
giving notice in writing to the General Partners that the Rating Agency has
given notice to it or the relevant Limited Partner that, unless the Partnership
or the ownership by such Limited Partner of its Limited Partnership Interest is
terminated, the Rating Agency will reduce the rating on any series of Bonds
below AAA or its equivalent;
    (m)  
the occurrence of an “Event of Default” as such term is defined in the Parent
Guarantee;
    (n)  
if at any time the Shareholders Equity of a General Partner is less than
$20,000,000 (for the purposes hereof, “Shareholders Equity” means the sum of
(i) share capital, (ii) contributed and other surplus and (iii) retained
earnings, minus the sum of (iv) goodwill and (v) other intangible assets);  and
    (o)  
if the Normal Course Termination Date or a Liquidity Event has occurred in
respect of a Limited Partner and the relevant portion of the Limited
Partnership Interest of such Limited Partner has not been purchased by a General
Partner pursuant to Section 8.4(b) on such Normal Course Termination Date or the
day on which such Liquidity Event has occurred (provided that the Trigger Event
shall occur on the day immediately following such Normal Course Termination Date
or the day on which such Liquidity Event has occurred).

The General Partners shall be required to give to each Limited Partner and the
Rating Agency written notice forthwith upon becoming aware of the existence of a
Trigger Event (other than one described in subsection (g), (k), (l) or (o) of
Section 8.1). The General Partners shall be obligated to notify each Limited
Partner, each Securitization Agent and the Rating Agency forthwith upon learning
of the occurrence of any material adverse change in the financial condition or
operations of a General Partner or the Partnership. Each Limited Partner shall
be required to give the other Limited Partner and the Rating Agency written
notice forthwith upon becoming aware of the existence of a Trigger Event.





8.2   
         Effect of a Trigger Event



  (a)  
Upon the occurrence of a Trigger Event:



   (i)  
the General Partners shall not make any further Capital Calls or purchase
additional Vehicles for the Partnership;
    (ii)  
the General Partners shall immediately at their own expense cause to be
redelivered to the province in Canada where they registered any
Partnership Vehicle that is



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-49-



     
outside Canada and no Partnership Vehicle shall be rented for a one-way rental
for drop-off outside of Canada;
    (iii)  
the General Partners shall sell the Partnership Vehicles and the other assets of
the Partnership and wind up the business of the Partnership in an orderly manner
as expeditiously as practicable but in any event within six months of the date
of the Trigger Event; and
    (iv)  
distributions of cash from the Partnership to the Partners will be made only as
permitted by Section 8.5.



  (b)  
The fact that a breach of a General Partner’s covenant hereunder may constitute,
or may entitle a Limited Partner to declare, a Trigger Event shall not be
construed as a waiver of, or disentitle the Limited Partners from, other
remedies at law or in equity.





8.3   
         Additional General Partner



  (a)  
If a Trigger Event under subsection (b), (c), (d), (e), (f), (g), (h), (i), (j),
(k), (l), (m) or (n) of Section 8.1 has occurred and is continuing, and if the
General Partners have not exercised their right under Section 8.4, either
Limited Partner shall be entitled to appoint an additional general partner to
the Partnership (the “Additional General Partner") who shall serve in addition
to the General Partners; provided, however, that at no time shall there be more
than one Additional General Partner appointed. Notwithstanding the foregoing
sentence, if a Trigger Event described in subsection 8.1(c) is a result solely
of a Manufacturer ceasing to be an Eligible Manufacturer, then such a Trigger
Event shall not give rise to a right of a Limited Partner to appoint an
Additional General Partner. Any Additional General Partner appointed in
accordance with this Section 8.3 shall neither be (i) a “non-resident” within
the meaning of the Income Tax Act (Canada) nor (ii) a partnership that is not a
“Canadian partnership” under subsection 102(1) of the Income Tax Act (Canada).
Upon its appointment, the Additional General Partner shall agree in writing with
each of the Limited Partners to become a general partner of the Partnership and
to be bound by the provisions of this Agreement in the form attached hereto as
Schedule H, make a capital contribution to the Partnership of at least $10.00
and carry out the functions that, in the absence of the Additional General
Partner’s appointment, the General Partners would be obligated to carry out
hereunder after a Trigger Event. In so doing, the Additional General Partner
shall be bound to act in the best interest of the Partnership. The income
entitlement of the Additional General Partner shall be set at a commercially
marketable rate not to exceed 2% of the liquidation proceeds of
Partnership Vehicles. Prior to appointing an Additional General Partner, the
Limited Partner seeking to appoint such Additional General Partner shall obtain
the approval of the other Limited Partner, such approval not to be unreasonably
withheld.



  (b)  
Upon appointment of the Additional General Partner, the Additional General
Partner shall control the Rental Account, the Vehicle Account, the VAT Account
and all other assets of the Partnership, to the exclusion of the General
Partners. For greater certainty, the General Partners will be entitled, after
the appointment of an Additional General Partner, to the distributions payable
to the General Partners under subsections 4.6(c) and 4.7(b).



  (c)  
Upon the appointment of the Additional General Partner, the General Partners
agree to do all things and to take all steps to immediately effect the transfer
of the management, control, administration and operation of the Partnership and
assets, books, records and accounts thereof to the Additional General Partner,
including the execution and delivery of all deeds, certificates, declarations
and other documents which may be necessary or desirable to effect such change
and to assign, transfer and convey all of the undertaking, property and assets
of the Partnership to the Additional General Partner. Upon the appointment of an
Additional General Partner, the Partnership shall release and hold harmless the
General Partners from any costs, damages, liabilities or expenses suffered or
incurred by the General Partners as a



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-50-



     
result of or arising out of events which occur in relation to the Partnership
after such appointment.
    (d)  
Each General Partner hereby irrevocably nominates, constitutes and appoints each
Limited Partner, with full power of substitution, as such General Partner’s
agent and true and lawful attorney to act on its behalf with full power and
authority in its name, place and stead to execute, swear to, acknowledge,
deliver and record or file as and where required any document that the
Additional General Partner determines to be necessary or desirable, in its sole
opinion, in connection with the assignment from the General Partners to the
Additional General Partner of the undertaking, property and assets of the
Partnership as contemplated by subsection 8.3(c), including the assignment from
the General Partners to the Additional General Partner of registered ownership
of the Partnership Vehicles. The power of attorney granted herein is irrevocable
and is a power coupled with an interest and extends to the successors and
assigns of the General Partners. The General Partners agree to be bound by any
representation or action made or taken by either Limited Partner pursuant to
this power of attorney and hereby waive any and all defences which may be
available to contest, negate or disaffirm the action of each Limited Partner
taken in good faith under this power of attorney. The Limited Partners agree, as
between them, that, unless they otherwise agree, neither Limited Partner will
act under the powers of attorney granted by this subsection 8.3(d) without the
approval of the other.
    (e)  
The Additional General Partner may (subject to the last sentence of this
subsection 8.3(e)) retain one or more agents, managers or servicers
(collectively, a “Servicer”) to assist the Additional General Partner in
carrying out its functions and responsibilities hereunder but the compensation
of the Servicer shall be the sole responsibility of the Additional General
Partner and shall not be a Partnership Expense and the appointment by the
Additional General Partner of a Servicer shall not relieve the Additional
General Partner of any liabilities hereunder.





8.4   
         Certain Purchase Rights



  (a)  
If a Trigger Event (except a Trigger Event pursuant to Sections 8.1(c), 8.1(g)
or 8.1(o), in each case only where the Limited Partnership Interest of the
relevant Limited Partner has not been purchased in accordance with this
Section 8.4) has occurred and is continuing, the General Partners (or such other
Person as may be designated by a General Partner) shall have the right,
exercisable in accordance with this Section 8.4, to purchase all, but not less
than all, of the Limited Partnership Interests from both Limited Partners.
    (b)  
If:



   (i)  
a Limited Partner fails to make an additional capital contribution required to
be made pursuant to Section 3.3(a) or a Limited Partner fails to deposit any
funds required to be deposited by it to the Vehicle Account pursuant to
Sections 3.3(a) or 4.7(a), in each case within two Business Days of the day on
which such capital contribution is required to be made or such funds are to be
deposited to the Vehicle Account, as applicable;
    (ii)  
a Limited Partner fails to comply with Sections 2.16 or 2.17(a), in each case
within five Business Days of the day on which such Limited Partner is first
provided with notice of such non-compliance;
    (iii)  
the Normal Course Termination Date or a Liquidity Event occurs in respect of a
Limited Partner;
    (iv)  
any of the circumstances described in Section 9.7(a), (b) or (c) will result in
continuing payments to a Limited Partner of Additional Amounts pursuant to
Section 9.7 such that the aggregate Additional Amounts payable in any calendar
year



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-51-



     
will exceed 0.25% of the Limited Partner’s Funded Amount for such Limited
Partner as at the date of such change in circumstance;
     (v)  
a Limited Partner fails to provide its consent, agreement to or waiver of a
matter contemplated by Sections 7.1(c), 7.1(e), 8.1(c) or 8.1(g) within five
Business Days of the other Limited Partner providing such consent, agreement or
waiver, provided that both Limited Partners are offered identical inducements or
consideration for providing such consent, agreement or waiver; or
    (vi)  
there occurs a Funding Termination Event referred to in clauses (c) or (d) of
the definition thereof,

the General Partners (or such other Person as may be designated by a General
Partner) shall have the right, exercisable in accordance with this Section 8.4,
to purchase (A) in the case of (i), (ii), (iii) and (iv) above, the portion of
the Limited Partnership Interest of such Limited Partner that has been funded
through the issuance of Notes or under its Liquidity Agreement or (B) in the
case of (v) and (vi) above, all, but not less than all, of such Limited
Partner’s Limited Partnership  Interest.



  (c)  
The General Partners may exercise their rights pursuant to Sections 8.4(a) or
(b) (a “Purchase Right”) by delivering to the relevant Limited Partner or the
Limited Partners, as applicable (in either case, each a “Selling Limited
Partner”), written notice (the “Partnership Interest Option Notice”) of the
exercise of the Purchase Right not later than three Business Days after the
occurrence of the relevant event giving rise to such Purchase Right (except for
an exercise of the Purchase Right pursuant to subsection 8.4(b)(iii), in which
case the Partnership Interest Option Notice must be provided not later than five
Business Days prior to the relevant Normal Course Termination Date or the expiry
of the relevant Liquidity Agreement, as applicable). The Partnership Interest
Option Notice must specify the General Partner (or such other Person as may be
designated by such General Partner) who will purchase the Limited Partnership
Interest of the Selling Limited Partner. If the exercise of the Purchase Right
is pursuant to Section 8.4(a), the Partnership Interest Option Notice shall be
delivered contemporaneously to both Limited Partners and the Option Closing Date
shall be the same date for both Limited Partners. Delivery of a Partnership
Interest Option Notice shall constitute a binding agreement of purchase and sale
pursuant to which the Selling Limited Partner shall sell to the specified
General Partner (or such other Person as may be designated by such General
Partner) and the specified General Partner (or such other Person as may be
designated by such General Partner) shall purchase from the Selling Limited
Partner, the Limited Partnership Interest of the Selling Limited Partner for an
aggregate purchase price (the “Option Purchase Price”) equal to (A) in the case
of an exercise of the Purchase Right pursuant to Sections 8.4(b)(i), (ii),
(iii) or (iv), the portion of the Limited Partner’s Funded Amount of the Selling
Limited Partner that has been funded through Notes issued or under its Liquidity
Agreement plus all unpaid, accrued and unaccrued Funding Required Amount (in
each case, calculated to the applicable maturity dates) in respect of Notes
issued or funding under its Liquidity Agreement by the Selling Limited Partner
to fund its Limited Partner’s Funded Amount that are outstanding as of the date
of closing of the transaction (the “Option Closing Date”) or (B) in the case of
an exercise of the Purchase Right pursuant to Sections 8.4(a) or 8.4(b)(v) or
(vi), the Limited Partner’s Funded Amount of the Selling Limited Partner plus
any unpaid, accrued and unaccrued Funding Required Amount (in each case,
calculated to the applicable maturity dates, or to the next Remittance Date in
the case of Bonds) in respect of Notes and Bonds issued or funding under its
Liquidity Agreement by the Selling Limited Partner to fund its Limited Partner’s
Funded Amount that are outstanding as of the date of the Option Closing Dates.
In addition, the General Partners shall pay for any costs and expenses
associated with the unwinding of all or a portion of a Hedging Transaction
entered into by the Limited Partnership pursuant to section 3.4 as a result of
such purchase and sale. For greater certainty, if the Purchase Right is



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-52-



     
exercised pursuant to subsections 8.4(b)(i), (ii), (iii) or (iv), the Selling
Limited Partner shall remain a Limited Partner hereunder and shall continue to
be entitled to its rights hereunder, including the right to be paid applicable
amounts pursuant to Sections 4.6 and 4.7 until such time as its Limited
Partner’s Capital Account becomes zero, at which time such Selling Limited
Partner shall cease to be a Limited Partner hereunder.
    (d)  
The Option Closing Date shall occur on the fifth Business Day following receipt
of the Partnership Interest Option Notice by the Selling Limited Partner (except
for an exercise of the Purchase Right pursuant to subsection 8.4(b)(iii), in
which case the Option Closing Date shall occur on the Normal Course Termination
Date or the date on which the Liquidity Event occurs, as applicable). At closing
and against payment to the Selling Limited Partner of the Option Purchase Price
in cash or by bank draft or certified cheque, the Selling Limited Partner shall
transfer to the specified General Partner (or such other Person as may be
designated by such General Partner) all or a portion, as applicable, of its
Limited Partnership Interest free and clear of all encumbrances and shall
deliver to the specified General Partner:



   (i)  
executed copies of such assignments pertaining to such purchase and in such form
as may be reasonably required by the specified General Partner;  and
    (ii)  
such other documents or instruments of conveyance or further assurance as may be
reasonably required by the specified General Partner.



  (e)  
If agreed to by the Limited Partner that is not the Selling Limited Partner,
such Limited Partner may be the Person designated by the General Partner to
purchase all or a portion of the Limited Partnership Interest from the Selling
Limited Partner pursuant to this Section 8.4. Any other Person designated by a
General Partner to purchase all or a portion of the Limited Partnership Interest
from the Selling Limited Partner pursuant to this Section 8.4 must be approved
by the other Limited Partner and, if only a portion of the Limited Partnership
Interest is being purchased from the Selling Limited Partner, by the Selling
Limited Partner, such approvals not to be unreasonably withheld or delayed,
provided that no such approval shall be required if such designated Person is an
Affiliate of a General Partner.
    (f)  
If a Trigger Event has occurred and is continuing, on the Option Closing Date
and prior to giving effect to the purchase and sale of all or a portion, as
applicable, of the Limited Partnership Interest on such date, all funds on
deposit in the Rental Account and the Vehicle Account shall be applied pursuant
to and in accordance with Section 8.5.





8.5   
         Distribution of Amounts in Accounts Upon Trigger Event

After the occurrence of a Trigger Event, the General Partners (or the Additional
General Partner if one has been appointed pursuant to Section 8.3) shall
distribute cash from the Rental Account and from the Vehicle Account as follows:



  (a)  
from the Rental Account on each Remittance Date in the following priority:



   (i)  
first, to pay the expenses of liquidation and the debts and liabilities of the
Partnership to its creditors or to make due provision for the payment thereof;
    (ii)  
second, if an Additional General Partner has been appointed pursuant to
Section 8.3, to pay to the Additional General Partner its income entitlement for
the Remittance Period ending on such Remittance Date, together with the amount
(if any) representing the income entitlement of the Additional General Partner
for prior Remittance Periods not yet paid to the Additional General Partner;
    (iii)  
third, if the Settlement Report for the prior Settlement Period indicates that
the sum of Depreciation and Loss on Dispositions (if any) for such Settlement
Period exceeds Gain on Dispositions (if any) for such Settlement Period, an
amount equal to such excess shall be transferred to the Vehicle Account,
together with the amount (if any)



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-53-



     
required to be transferred to the Vehicle Account pursuant to this
paragraph 8.5(a)(iii) in respect of prior Settlement Periods not yet transferred
to the Vehicle Account;
  (iv)  
fourth, to pay to each Limited Partner the amounts required to be paid to it
pursuant to subsection 4.6(c)(ii) on such date, on a pro rata basis based on the
respective amounts payable to each Limited Partner pursuant to
subsection 4.6(c)(ii) on such Remittance Date; and
     (v)  
last, to pay to the General Partners the balance on a pro rata basis based on
the amounts in their respective Capital Accounts at such time.



  (b)  
from the Vehicle Account on each Remittance Date in the following priority:



   (i)  
first, to pay any portion of the expenses of liquidation and the debts and
liabilities of the Partnership to its creditors or to make due provision for the
payment thereof not paid or provided for payment pursuant to
paragraph 8.5(a)(i);
    (ii)  
second, if an Additional General Partner has been appointed pursuant to
Section 8.3, to pay to the Additional General Partner any amounts required to be
paid to such Additional General Partner which have not been paid pursuant to
paragraph 8.5(a)(ii);
    (iii)  
third, to pay to each General Partner as a return of capital an amount equal to
any Temporary GP Contributions for such General Partner which have not been
previously repaid;
    (iv)  
fourth, to pay to each General Partner as a return of capital an amount equal to
any Payout Excess or PNV Excess for such General Partner which has not been
previously repaid, if and to the extent that after payments pursuant to this
paragraph 8.5(b)(iv) the aggregate balance of the General Partners’ Capital
Accounts would not be less than the General Partners’ Capital Commitment;
     (v)  
fifth, to pay to the Limited Partners any amounts required to be paid to the
Limited Partners pursuant to subsection 4.6(c)(ii) which have not been paid
pursuant to subsection 8.5(a)(iv), on a pro rata basis based on such remaining
unpaid amounts owing to each Limited Partner;
    (vi)  
sixth, to pay to the Limited Partners, pro rata, based on their respective
Limited Partner’s Funded Amounts, an amount equal to the lesser of:



  (A)  
the amount available to be distributed to the Limited Partners under this
Section 8.5(b)(vi); and
    (B)  
the aggregate of the Limited Partner’s Funded Amount of each Limited Partner;



  (vii)  
seventh, if an Additional General Partner has been appointed pursuant to
Section 8.3, to pay to the Additional General Partner an amount equal to its
capital account; and
    (viii)  
last, to pay to the General Partners the balance on a pro rata basis based on
the amounts in their respective Capital Accounts at such time.

For greater certainty, if any distributions are made pursuant to this
Section 8.5, Sections 4.10 to 4.14 shall continue to be applicable, subject to
such modifications as may reasonably be required in the circumstances having
regard to the respective entitlements of the Partners.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-54-





8.6   
         Negative Balance in Capital Account of General Partners

Neither the Partnership nor a Limited Partner shall have a claim against the
General Partners with respect to any negative (i.e., debit) balance in its
capital account except to the extent the assets of the Partnership are
insufficient to pay debts, liabilities and obligations of the Partnership upon
the winding-up of the business of the Partnership.





8.7   
         Return of Capital

Except as provided in this Agreement, no Partner shall have the right to demand
or receive a return of Capital in a form other than cash, but nothing herein
shall prohibit a return of Capital in a form other than cash.





8.8   
         Dissolution of Partnership

Unless otherwise agreed to by the Partners, the Partnership shall be terminated
on the dissolution of the Partnership. The dissolution of the Partnership shall
only commence on March 30 of the year following:



  (a)  
the winding-up of the Partnership; or
    (b)  
the date upon which the balance of each Limited Partner’s Capital Account is
zero, provided that the General Partners at their option may, following such
date, continue and not dissolve the Partnership with one of them or a third
party as limited partner.





8.9   
         Liquidation of the Partnership’s Assets

In connection with the dissolution of the Partnership, the General Partners (or
the Additional General Partner if one has been appointed pursuant to
Section 8.3) shall act as a receiver and liquidator of the assets of the
Partnership and shall settle the accounts of the Partnership and liquidate its
assets, if any.





8.10   
         Termination of this Agreement

Upon the completion of the liquidation of the assets of the Partnership and the
distribution of all the Partnership assets pursuant to Section 8.5, the General
Partners (or the Additional General Partner if one has been appointed pursuant
to Section 8.3) shall execute and record any notice of dissolution prescribed by
the Act as well as any other documents required to effect the dissolution of the
Partnership and shall satisfy all applicable formalities of Applicable Law. The
effective date of the dissolution of the Partnership shall be the date of such
notice of dissolution.



ARTICLE 9
INDEMNIFICATION





9.1   
         Indemnification by the General Partners

Without limiting any other rights which the Limited Partners may have hereunder
or under Applicable Law, each General Partner hereby agrees to indemnify each
Limited Partner and its respective trustees, employees, officers, directors,
agents and assigns (collectively, the “Indemnified Parties”) from and against
any and all damages, losses, claims, liabilities and related costs and expenses,
including reasonable legal fees and disbursements, and any costs associated with
the appointment of an Additional General Partner (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or reasonably
incurred by any of the Indemnified Parties arising out of or as a result of
(a) the liability of such Limited Partner not being limited in the manner
provided in Section 2.14 (unless the liability of such Limited Partner is not so
limited as a result of any act or omission of such Limited Partner) or (b) a
breach or violation of this Agreement by a General Partner, excluding, however,
damages, losses, claims, liabilities, costs and expenses resulting from gross
negligence or wilful misconduct on the part of such Limited Partner. The
obligations of



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-55-

each General Partner under this Section 9.1 shall survive any termination of
this Agreement. Without limiting the generality of the foregoing, but subject to
the exclusions referenced in (a) and (b), each General Partner shall indemnify
the Indemnified Parties for Indemnified Amounts awarded or incurred as aforesaid
relating to or resulting from:



  (i)  
reliance on any representation, warranty or statement made by a General Partner
(or any of its officers) under, in or in connection with this Agreement, any
officer’s certificate or any information or report delivered by the General
Partners pursuant hereto or thereto, which shall have been false, incorrect or
inaccurate in any material respect when made;
    (ii)  
the failure by a General Partner to comply with any Applicable Law with respect
to any Partnership Vehicle or Vehicle Rental Agreement or the non-conformity of
any Vehicle Rental Agreement with any Applicable Law;
    (iii)  
any claim for personal injury, death, property damage or product liability which
may arise by reason of, result from or be caused by, or relate to the use,
operation, maintenance or ownership of, the Partnership Vehicles;  and
    (iv)  
any material failure of a General Partner to perform its covenants or
obligations in accordance with the provisions of this Agreement.





9.2   
         Notification of Potential Liability

Each of the Partners will, upon learning of potential situations involving
possible liability under this Article 9, promptly notify the other Partners
thereof but a failure to notify by a Limited Partner shall excuse a General
Partner from its liability hereunder to such Limited Partner only if and to the
extent that such General Partner can demonstrate that the amount of its
liability to such Limited Partner would have been less if it had been given
prompt notice thereof.





9.3   
         Litigation

At the request of a Limited Partner, each General Partner shall, at its expense,
co-operate with such Limited Partner in any action, suit or proceeding brought
by or against such Limited Partner (and, at the request of the General Partners,
such Limited Partner shall, at the General Partners’ expense, co-operate with
the General Partners in any action, suit or proceeding brought by or against a
General Partner) relating to any of the transactions contemplated by this
Agreement, any Partnership Vehicles or Vehicle Rental Agreements (other than an
action, suit or proceeding by one Partner against the other). In addition, each
General Partner agrees to notify each Limited Partner and each Limited Partner
agrees to notify the General Partners, at the General Partners’ expense,
promptly upon learning of any pending or threatened action, suit or proceeding,
if the judgment or expenses of defending such action, suit or proceeding would
be covered by Section 9.1 and (except for an action, suit or proceeding by one
Partner against another Partner) to consult with such Limited Partner,
concerning the defence and prior to settlement; provided, however, that if
(a) the General Partners shall have acknowledged that Section 9.1 would cover
any judgment or expenses in any action, suit or proceeding, and (b) in the sole
determination of such Limited Partner, the General Partners have the financial
ability to satisfy such judgment or expenses, then such General Partner shall
have the right, on behalf of such Limited Partner but at such General Partner’s
expense, to defend such action, suit or proceeding with counsel selected by such
General Partner, and shall have sole discretion as to whether to litigate,
appeal or enter into an exclusively monetary settlement. If the expenses of
defending any action, suit or proceeding against the Limited Partners would be
covered by Section 9.1, the Limited Partners shall conduct the defence through
the same legal counsel acceptable to both Limited Partners, provided that a
Limited Partner may employ separate legal counsel if representation by the same
legal counsel would be inappropriate due to actual or potential differing
interests between the Limited Partners.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-56-





9.4   
         Tax Indemnity

Each General Partner agrees to defend and to save the Indemnified Parties
harmless from and against any and all liabilities arising out of the
transactions contemplated by this Agreement with respect to or resulting from
any delay in paying or any omission to pay any Taxes otherwise required under
this Agreement to be paid or withheld and remitted by or on behalf of such
General Partner on its own behalf, on behalf of a Limited Partner, on behalf of
the Partnership or on behalf of any Vehicle rental customers. If such General
Partner shall be required by Applicable Law to deduct or withhold any Taxes from
or in respect of any sum payable by or on behalf of the Partnership to a Limited
Partner hereunder or in connection with the execution, delivery, filing and
recording hereof and of the other documents to be delivered hereunder and the
consummation of the transactions contemplated hereby, or if a Limited Partner
shall be required to pay any Taxes in respect of any sum received by such
Limited Partner from the Partnership hereunder:



  (a)  
the sum payable to such Limited Partner shall be increased as may be necessary
(or an amount shall be owed to such Limited Partner) so that, after all required
deductions, withholdings or payments in respect of such Taxes have been made,
such Limited Partner receives or retains an amount equal to the sum that such
Limited Partner would have received or retained had no such deductions,
withholdings or payments been made;
    (b)  
such General Partner shall make such deductions or withholdings; and
    (c)  
such General Partner shall pay forthwith the full amount deducted or withheld to
the relevant taxation authority or other authority in accordance with Applicable
Law and will provide to such Limited Partner copies of such forms as are
required to be provided to such authority evidencing the payment by such General
Partner.

For greater certainty, it is hereby acknowledged by the parties hereto that the
General Partners shall not be liable to indemnify the Indemnified Parties under
this Section for any Taxes payable by, or required to be withheld by, the
General Partners on account of Taxes payable on the income of a Limited Partner,
Taxes payable by virtue of the non-resident status of a Limited Partner, Taxes
payable on the capital of a Limited Partner or Taxes payable by reason of any
breach of this Agreement by a Limited Partner.





9.5   
Tax Credit

If a payment (a “Grossed-Up Payment”) made by a General Partner includes an
amount (a “Gross-Up”) referred to in Section 9.4, and the relevant Limited
Partner is able to apply for or otherwise take advantage of any tax credit,
deduction in computing income or similar benefit by reason of any withholding or
deduction made by such General Partner in respect of the Grossed-Up Payment
(such credit, deduction or benefit hereinafter being referred to as a “Tax
Credit”), then such Limited Partner will, at the expense of the General
Partners, use reasonable endeavours to obtain the Tax Credit and, if it realizes
the Tax Credit (whether by way of reducing taxes payable, receiving a tax
refund, or otherwise), such Limited Partner shall, subject to the provisos to
this Section 9.5, pay to such General Partner such amount, if any (not exceeding
the Gross-Up) as is determined in the discretion of such Limited Partner to be
equal to the net after-tax value to such Limited Partner of such part of the Tax
Credit as is reasonably attributable to such withholding or deduction having
regard to all dealings giving rise to similar credits, deductions or benefits in
relation to the same tax period and to the cost of obtaining the same. Any such
reimbursement shall be conclusive evidence of the amount due to such General
Partner and shall be accepted by it in full and final settlement of its rights
of reimbursement hereunder; provided that notwithstanding the foregoing,
(a) nothing herein contained shall interfere with the right of such Limited
Partner to arrange its tax affairs in whatever manner it deems fit and, in
particular, such Limited Partner shall not be under any obligation to claim
relief from its profits or similar tax liability in respect of any such
deduction or withholding in priority to any other relief, claims, credits or
deductions available to it, and (b) such Limited Partner shall not be obligated
to disclose to the General Partners any information regarding its tax affairs or
tax computations; provided, further, that if, as a result of (i) an audit of
such Limited Partner by its auditors or by a taxing authority, or (ii) any
change to the affairs of such Limited Partner or to the available information
concerning such affairs, which change is relevant to the determination that
reimbursement with respect to a Tax Credit is payable to such General Partner
hereunder,



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-57-

such Limited Partner determines, in its discretion, that any such payment made
by such Limited Partner to such General Partner hereunder would not have been
made had such Limited Partner known the results of such audit or anticipated
such change, or would have been made in a smaller amount, then such General
Partner shall pay to such Limited Partner the amount of such payment which such
Limited Partner so determines to have been an overpayment.





9.6   
         Survival

It is expressly acknowledged and agreed by the parties hereto that the
obligations of the General Partners under this Article 9 shall survive the
consummation of the transactions contemplated by this Agreement and,
notwithstanding the occurrence of such events, shall continue in full force and
effect.





9.7   
         Change in Circumstances

If at any time:



  (a)  
the introduction of or any change (including any change by way of imposition or
increase of any reserve requirements) in or in the interpretation or
administration of any Applicable Law by any court or governmental authority, in
each case made after the date hereof; or
    (b)  
the compliance by a Limited Partner, any liquidity agent or lender or liquidity
purchaser under the relevant Liquidity Agreement or the STARS Securitization
Agent or the Bay Street Securitization Agent, as applicable, or any of their
respective Affiliates (each, an “Affected Person”), with any changed or
introduced guideline, direction or request, or any change in the interpretation
or administration thereof, made after the date hereof from or by any
governmental authority or professional self-regulating or governing body
(including, for greater certainty, the Office of the Superintendent of Financial
Institutions Canada, the Board of Governors of the United States Federal Reserve
System or any other body or entity governing accounting treatment or reserve
requirements) (whether or not having the force of law); or
    (c)  
any Affected Person is required pursuant to any legal or regulatory requirement,
request, direction or guideline, or change in the interpretation or
administration thereof (including with respect to reserve, deposit, capital
adequacy or similar requirements), from or by any governmental authority or
other body described in (b) above, to post or allocate additional capital to
that which is maintained by any such Affected Person and any such posting or
allocation of additional capital (or any portion thereof) is determined by the
Affected Person to be due to, related to or as a result of the Affected Person’s
direct or indirect (including through the provision of liquidity support for the
Notes) obligations under or related to this Agreement,

has the effect of:



  (i)  
(A) increasing the costs, expenses or liabilities of any Affected Person
(including as a result of a change in the Affected Person’s capital position),
as such costs, expenses or liabilities relate to the making or funding of
capital contributions hereunder or maintaining such Limited Partner’s Capital
Account or paying for, or maintaining or funding its commitments under, the
relevant Liquidity Agreement, (B) reducing the rate of return (on capital or
otherwise) to any Affected Person in connection with, or as a result of such
Affected Person either having to raise additional capital or incurring a
deteriorated capital position as a result of the making or funding of capital
contributions hereunder or maintaining such Limited Partner’s Capital Account or
paying for, or maintaining or funding its commitments under, the relevant
Liquidity Agreement, or (C) requiring the payment of any Taxes on or calculated
with reference to the capital or debt of any Affected Person; or
    (ii)  
reducing the amount of any Funding Discount Amount or Bond Interest Amount;  or



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-58-



  (iii)  
requiring any Affected Person to make a payment it would not otherwise have been
required to make,

the Partnership shall, from time to time upon demand by the relevant Limited
Partner, pay to such Limited Partner or the applicable Affected Person,
simultaneously with the payment of the Funding Discount Amount or the Bond
Interest Amount, as the case may be, the amount of any such increased costs
incurred, expenses or liabilities incurred, reduction in amounts received or
receivable, reduction in rate of return or required payment made or to be made
(the “Additional Amount”). Such Limited Partner shall deliver to the Partnership
a certificate setting forth its computation of such Additional Amount, which
computation may utilize such averaging and attribution methods that such Limited
Partner or the applicable Affected Person, acting reasonably, believes to be
fair. Upon becoming aware thereof, such Limited Partner shall promptly notify
the Partnership of any event or circumstance which could result in any payment
being required to be made to such Limited Partner pursuant to this Section 9.7.



ARTICLE 10
GENERAL





10.1   
         Amendments and Waivers

Except as otherwise specifically provided for herein, no amendment or waiver of
any provision of this Agreement or consent to any departure by any party
herefrom shall be effective unless the same shall be in writing and signed by
the other party or parties and, if material, by the Rating Agency and then such
waiver shall only be effective in the specific instance and for the specific
purpose for which it was given. To the extent that any such amendment, waiver or
consent is not material, notice thereof shall be provided to the Rating Agency
as soon as practicable after such amendment is made or such waiver or consent is
given.





10.2   
         Further Assurances

Each of the parties shall, at the expense of the requesting party, promptly do
all such acts and things and shall execute and deliver, or cause to be executed
and delivered, all such documents, instruments, indentures, certificates and
agreements as may be reasonably necessary or desirable to give effect to the
provisions of and intent of this Agreement.





10.3   
         No Waiver; Remedies Cumulative

No failure on the part of any party to exercise and no delay in exercising any
right hereunder, or under any agreement, indenture, document or instrument
delivered pursuant hereto or in connection herewith shall operate as a waiver
thereof nor shall any single or partial exercise of any right hereunder or
thereunder preclude any other or further exercise thereof or the exercise of any
other right. Remedies herein and therein provided are cumulative and not
exclusive of any remedies provided by Applicable Law.





10.4   
         Notices

Any notice, report, communication, payment or demand required or permitted to be
given or made hereunder shall be in writing and shall be sufficiently given or
made for all purposes if delivered personally or transmitted by telecopy or fax
to the party or to an officer of the party to whom the same is directed,
addressed as follows:



  (a)  
if to the Avis General Partner, addressed to it at:
       
Aviscar Inc.
1 Convair Drive East
Etobicoke, ON M9W 6Z9

    Attention:
Controller
    Fax No.:
(416) 213-8505



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-59-

with a copy to:



     
Cendant Car Rental Group, Inc.
6 Sylvan Way
Parsippany, N.J.
USA 07054



    Attention:
Chief Financial Officer
    Fax No.:
(973) 496-5115



    and  



    Attention:
Legal Department
    Fax No.:
(973) 496-3444

and a copy to:



     
Cendant Corporation
1 Campus Drive
Parsippany, New Jersey 07054



    Attention:
Treasurer
    Fax No.:
(973) 496-5852



  (b)  
if to the Budget General Partner, addressed to it at:
       
Budgetcar Inc.
1 Convair Drive East
Etobicoke, ON M9W 6Z9



    Attention:
Controller
    Fax No.:
(416) 213-8505

with a copy to:



     
Cendant Car Rental Group, Inc.
6 Sylvan Way
Parsippany, N.J.
USA 07054



    Attention:
Chief Financial Officer
    Fax No.:
(973) 496-5115



    and  



    Attention:
Legal Department
    Fax No.:
(973) 496-3444

and a copy to:



     
Cendant Corporation
1 Campus Drive
Parsippany, New Jersey 07054



    Attention:
Treasurer
    Fax No.:
(973) 496-5852



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-60-



  (c)  
if to the STARS Limited Partner, addressed to it at:
       
STARS Trust
c/o BNY Trust Company of Canada
Suite 1101, 4 King Street West
Toronto, ON M5H 1B6



    Attention:
George Bragg,
President and Chief Executive Officer
    Fax No.:
(416) 360-1711



    and  



    Attention:
Patricia Benjamin,
Assistant Treasurer and Trust Officer
    Fax No.:
(416) 360-1711

with a copy to the STARS Securitization Agent, addressed to it at:



     
BMO Nesbitt Burns Inc.
1 First Canadian Place
3rd Floor Podium
Toronto, ON M5X 1H3



    Attention:
Executive Managing Director,
Securitization and Structured Finance

    Fax No.:
(416) 359-1910



  (d)  
if to the Bay Street Limited Partner, addressed to it at:
       
Bay Street Funding Trust
c/o Montreal Trust Company of Canada
100 University Avenue
11th Floor
Toronto, Ont. M5J 2Y1



    Attention:
Account Administrator
    Fax No.:
(416) 981-9777

with a copy to the Bay Street Securitization Agent, addressed to it at:



     
Scotia Capital Inc.
68th Floor, Scotia Plaza
40 King Street West
P.O. Box 4085, Station “A”
Toronto, Ontario
M5W 2X6



    Attention:
Director, Securitization
    Fax No.:
(416) 945-4534



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-61-



  (e)  
and if to the Rating Agency, addressed to it at:
       
Dominion Bond Rating Service Limited
200 King Street West
Suite 1304
Sun Life Centre, West Tower
P.O. Box 34
Toronto, ON M5H 3T4



    Attention:
Executive Vice President — Structured Finance
    Fax No.:
(416) 593-8432

Any such notice that is given by personal delivery shall be deemed to have been
received on the day of actual delivery thereof and any notice given by telecopy
or fax shall be deemed to have been received on the first Business Day after the
transmittal thereof. A Partner may change its address or fax number by giving
written notice of such change to the other Partners.





10.5   
         Limited Partner Not a General Partner

If any provision of this Agreement has the effect of imposing upon a Limited
Partner any of the liabilities or obligations of a general partner under the
Act, such provision shall be of no force and effect. The intention of the
parties hereto in entering into this Agreement is to form a limited partnership
and to be in relation as between themselves and toward others of general
partners (Parties of the First Part and Second Part) and limited partners
(Parties of the Third Part and Fourth Part) and not general partners and general
partners and not debtors and creditors and not agents and principals and not
trustees and beneficiaries (except that in renting Partnership Vehicles, the
General Partners will be the agent of the Partnership as undisclosed principal).





10.6   
         Limitation of Liability and Capacity

The obligations or liabilities of the Limited Partners under this Agreement
shall be satisfied only out of the property or assets of STARS Trust or Bay
Street Funding Trust and no resort shall be had to the property or assets of BNY
Trust Company of Canada or any of their shareholders, directors, officers,
employees or agents or any of the beneficiaries of STARS Trust or Bay Street
Funding Trust (other than the property or assets of such trusts). BNY Trust
Company of Canada is entering into this Agreement on behalf of STARS Trust in
its capacity as trustee of STARS Trust, and this Agreement shall enure to the
benefit of and be binding upon the successors of BNY Trust Company of Canada in
its capacity as trustee of STARS Trust. Montreal Trust Company of Canada is
entering into this Agreement on behalf of Bay Street Funding Trust in its
capacity as trustee of Bay Street Funding Trust, and this Agreement shall enure
to the benefit of and be binding upon the successors of Montreal Trust Company
of Canada in its capacity as trustee of Bay Street Funding Trust.





10.7   
         Counterparts

This Agreement may be executed in any number of counterparts with the same
effect as if all parties hereto had all signed the same document. All
counterparts and adopting instruments shall be construed together and shall
constitute one and the same agreement.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-62-





10.8   
         Binding Effect

This Agreement shall be binding upon and enure to the benefit of the parties
hereto and, to the extent permitted hereunder, their respective successors and
assigns.

IN WITNESS WHEREOF the parties have executed this Agreement in the City of
Toronto in the Province of Ontario on this 20th day of April, 2005.



              AVISCAR INC.


  by:  /s/   David Calabria       Name:   David Calabria        Title:  
 Assistant Treasurer                by:  /s/   Mark E. Costello       Name:  
Mark E. Costello        Title:    Assistant Secretary     



              BUDGETCAR INC.


    by:  /s/   Edward P. Bertero     Name:   Edward P. Bertero        Title:  
 Sr. Vice President and Treasurer                by:  /s/   Paul Gallagher    
Name:   Paul Gallagher        Title:    Assistant Secretary     



              BNY TRUST COMPANY OF CANADA, as trustee of STARS TRUST (with
liability limited to the assets of the trust) by its securitization agent, BMO
NESBITT BURNS INC.


    by:  /s/   Jerry Marriott       Name:   Jerry Marriott        Title:    Vice
President              by:  /s/   Chris Romano       Name:   Chris Romano       
Title:    Managing Director     



--------------------------------------------------------------------------------



TABLE OF CONTENTS



-63-

              MONTREAL TRUST COMPANY OF CANADA, as trustee of BAY STREET FUNDING
TRUST (with liability limited to the assets of the trust) by its administrator,
SCOTIA CAPITAL INC.


  by:  /s/   Doug Noe       Name:   Doug Noe        Title:    Director       
by:         Name:           Title:      

We hereby acknowledge and consent to this Agreement.

          DOMINION BOND RATING SERVICE LIMITED



  by  /s/   Greg Nelson       Name:   Greg Nelson      Title:    Executive Vice
President     

 